Exhibit 10.5



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

among

NUVOX, INC.

and

THE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------




Dated as of September 20, 2001



--------------------------------------------------------------------------------



Units at $1.50 Per Unit
(With Each Unit Consisting of One Share of
Series D Convertible Preferred Stock, a Warrant
to Purchase One Additional Share of Series D Convertible Preferred Stock and
Additional
Warrants to Acquire Shares of Series E Preferred Stock)

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I. DEFINITIONS 1 ARTICLE II. SALE AND PURCHASE OF SERIES D PREFERRED
STOCK ON THE CLOSING DATE 6


  Section 2.1.
Section 2.2.
Section 2.3.
Section 2.4.
Section 2.5.
Section 2.6.
Sale and Purchase of Series D Preferred Stock
Purchase Price
Closing
Additional Series D Warrants
Subsequent Closings
Use of Proceeds 6
6
6
7
7
7

ARTICLE III. ISSUANCE OF SERIES E WARRANTS 7

  Section 3.1.
Section 3.2. Certain Calculations Relative to the Series E Warrants
Exercise of the Series E Warrants 7
8

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8

  Section 4.1.
Section 4.2.
Section 4.3.
Section 4.4.
Section 4.5.
Section 4.6.
Section 4.7.
Section 4.8.
Section 4.9.
Section 4.10.
Section 4.11.
Section 4.12.
Section 4.13.
Section 4.14.
Section 4.15.
Section 4.16.
Section 4.17.
Section 4.18.
Section 4.19.
Section 4.20.
Section 4.21.
Section 4.22.
Section 4.23.
Section 4.24.
Section 4.25.
Section 4.26.
Section 4.27.
Section 4.28.
Section 4.29.
Section 4.30.
Section 4.31.
Section 4.32.
Section 4.33. Organization and Good Standing
Authorization
Enforceability
Consents
Capitalization
Subsidiaries
Financial Statements; Undisclosed Liabilities
Absence of Certain Developments
Indebtedness and Liens
Indebtedness to and from Officers, Directors and Others
Licenses, Etc.
Solvency
Title to Assets; Leases
Litigation
Tax Returns
Defaults
Burdensome Obligations
Employee Benefit Plans
Representations and Warranties under Related Agreements
Employment Contracts, Labor Relations
Location of Office
Necessary Property
Transaction Costs
Governmental Regulations
Small Business Concern
Disclosure
Governmental Licenses
Compliance with Laws
Acquisition Agreements
Material Contracts and Obligations
Environmental and Safety Laws
Investments in Real Property Holding Interests
Unrelated Business Taxable Income 8
9
9
9
9
10
10
11
11
11
11
11
12
12
12
12
12
12
13
13
13
13
13
13
13
13
13
14
14
14
14
14
15

ARTICLE V. PURCHASERS' INVESTMENT REPRESENTATIONS AND WARRANTIES 15

ARTICLE VI. CONDITIONS TO PURCHASE 16

  Section 6.1. Purchaser's Conditions 16

  Section 6.1.1.
Section 6.1.2.
Section 6.1.3.
Section 6.1.4.
Section 6.1.5. Related Agreements
Charter Documents; Good Standing Certificate
Proof of Corporate Action
Incumbency Certificate
Legal Opinion 16
16
16
16
17

i

  Section 6.1.6.
Section 6.1.7.
Section 6.1.8.
Section 6.1.9.
Section 6.1.10.
Section 6.1.11.
Section 6.1.12.
Section 6.1.13.
Section 6.1.14.
Section 6.1.15.
Section 6.1.16. Lending Banks
Nortel Networks
Representations and Warranties; Officers' Certificates
Legality; Governmental and Other Authorizations
Due Diligence
Payment of Certain Fees and Disbursements
SBIC Documentation
Certification of Securities Holdings
Minimum Investment
Minimum Vote
General 17
17
17
17
17
17
17
17
17
17
17


  Section 6.2. The Company's Conditions 18

  Section 6.2.1.
Section 6.2.2.
Section 6.2.3.
Section 6.2.4.
Section 6.2.5.
Section 6.2.6.
Section 6.2.7.
Section 6.2.7.
Related Agreements
Stockholder Approval
Legality: Governmental and Other Authorizations
Waiver of Preemptive Rights
Lending Banks
Nortel Networks
Minimum Investment
General 18
18
18
18
18
18
18
18

ARTICLE VII.
COVENANTS APPLICABLE TO THE COMPANY WHILE ANY OF THE SERIES D PREFERRED STOCK,
SERIES D WARRANTS, SERIES E WARRANTS OR SERIES E PREFERRED STOCK ARE OUTSTANDING
19


  Section 7.1.
Section 7.2.
Section 7.3.
Section 7.4.
Section 7.5.
Section 7.6.
Section 7.7.
Section 7.8.
Section 7.9.
Section 7.10.
Section 7.11.
Section 7.12.
Section 7.13.
Section 7.14.
Section 7.15.
Section 7.16.
Section 7.17.
Section 7.18.
Section 7.19.
Section 7.20.
Section 7.21.
Section 7.22.
Section 7.23.
Section 7.24.
Section 7.25.
Section 7.26.
Section 7.27.
Section 7.28.
Section 7.29. Records and Accounts
Corporate Existence; Subsidiaries; Maintenance of Properties
Insurance
Taxes and Claims
Inspection of Properties and Books
Compliance with Laws, Contracts, Licenses and Permits
Employee Benefit Plans
Further Assurances
Notices
Restrictions on Indebtedness
Restrictions on Liens
Distributions
Merger, Consolidation, Sale of Assets or Other Dispositions
Merger, Consolidation or Other Acquisitions
Transactions with Affiliates
Investments
Joint Ventures
Payments on Permitted Indebtedness
Response Actions
Dilution Protection
Annual Statements
Monthly Statements
Other Financial Information
Officer's Certificates
Notice of Litigation, Defaults, Etc.
Charter and By-law Amendments
Proprietary Information and Inventions Agreement
Right to Nominate Additional Director
SBIC Covenants 19
19
19
19
19
20
20
20
20
20
21
21
21
21
21
22
22
22
22
22
22
23
23
23
23
24
24
24
24

ARTICLE VIII. DEFAULTS 24

  Section 8.1.
Section 8.2.
Section 8.3. Events of Default
Remedies
Waivers 24
25
25


ii

ARTICLE IX. SUBSEQUENT HOLDERS OF SERIES D PREFERRED STOCK 25

ARTICLE X. REGISTRATION AND TRANSFER 26

  Section 10.1.

Section 10.2. Register; Transfer and Exchange of Series D Preferred Stock and
Series E Preferred Stock; Transfer and Exchange of Series D Warrants and Series
E Warrants
Replacement of Series D Preferred Stock and Series E Preferred Stock 26

26

ARTICLE XI. EXPENSES; INDEMNITY 26

  Section 11.1.
Section 11.2.
Section 11.3.
Section 11.4. Expenses
Indemnification
Brokers' Fees
Survival of Obligations 26
27
27
27

ARTICLE XII. NOTICES. 27 ARTICLE XIII. SURVIVAL AND TERMINATION OF COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES 27 ARTICLE XIV. AMENDMENTS AND
WAIVERS 27 ARTICLE XV. RIGHT TO PUBLICIZE 28 ARTICLE XVI. WAIVER OF JURY TRIAL
28 ARTICLE XVII. INCORPORATORS, SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES AND
PARTNERS FREE FROM PERSONAL LIABILITY 28 ARTICLE XVIII. SCHEDULES 28 ARTICLE
XIX. ENTIRE AGREEMENT; COUNTERPARTS; SECTION HEADINGS 28 ARTICLE XX. GOVERNING
LAW 29 ARTICLE XXI. SEVERABILITY 29 ARTICLE XXII. AMENDMENT OF PRIOR PURCHASE
AGREEMENTS 29 ARTICLE XXIII. CERTAIN SPECIAL WAIVERS AND SPECIAL RIGHTS 29



LIST OF EXHIBITS

EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
EXHIBIT F
EXHIBIT G-1
EXHIBIT G-2
EXHIBIT G-3
EXHIBIT G-4
EXHIBIT H
EXHIBIT I-1
EXHIBIT I-2
EXHIBIT J
EXHIBIT K List of Purchasers
Amendment to Registration Rights Agreement
Amendment to Stockholders' Agreement
Certificate of Amendment to Amended and Restated Certificate of Incorporation
Form of Opinion of Special Counsel to Company
List of Founders' Warrants
Form of Series D Warrant for Non-Employee Purchasers
Form of Series D Warrant for Employee Purchasers
Form of Series D Warrant for Non-Employee Purchasers who Over-subscribe
Form of Series D Warrant for Employee Purchasers who Over-subscribe
Schedule of Purchasers Receiving Additional Series D Warrants
Form of Series E Warrant for Non-Employee Purchasers
Form of Series E Warrant for Employee Purchasers
Form of Promissory Note under Series D Loan Program
Amendment to Shareholders' Agreement



iii


SECURITIES PURCHASE AGREEMENT


NUVOX, INC.
16090 SWINGLEY RIDGE ROAD, SUITE 500
CHESTERFIELD, MISSOURI 63017

As of September 20, 2001

The Purchasers Named
   on Exhibit A Hereto

Ladies and Gentlemen:

        The undersigned, NuVox, Inc., a Delaware corporation (the "Company"),
hereby agrees with you as follows:

ARTICLE I. DEFINITIONS

        For all purposes of this Agreement the following terms shall have the
meanings set forth in this Article I:

        Acquisition. The term "Acquisition" shall mean an acquisition by the
Company of all or substantially all of the assets or equity interest of another
Person.

        Affiliate. The term “Affiliate” shall mean any Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with the Company (or other specified Person) and shall include (a) any Person
who is a director or beneficial owner of at least 10% of the then outstanding
capital stock of the Company (or other specified Person) and Family Members of
any such Person, (b) any Person in which the Company (or other specified Person)
or an Affiliate (as defined in clause (a) above) of the Company (or other
specified Person) shall, directly or indirectly, either beneficially own at
least 10% of its then outstanding equity securities or constitute at least a 10%
equity participant, and (c) in the case of a specified Person who is an
individual, Family Members of such Person; provided, however, that none of the
Purchasers nor any of their designated members of the Company’s board of
directors shall be deemed an Affiliate of the Company for purposes of this
Agreement.

        Affiliated Investor. means an Affiliate of a Purchaser which is a holder
of shares of Common Stock or Preferred Stock of the Company, and which has
assigned to such Purchaser its rights to participate in this transaction and to
purchase its Pro Rata Share of the Units. In the case of any Purchaser which is
such an assignee, any references herein to other securities of the Company held
by the Purchaser, and references to prior investments made by the Purchaser in
the Company, shall be deemed to refer to securities held or prior investments
made by such Purchaser’s Affiliated Investor.

        Amended and Restated Certificate of Incorporation. The term “Amended and
Restated Certificate of Incorporation” means the Amended and Restated
Certificate of Incorporation of the Company, as amended from time to time,
including, without limitation, as amended by the Certificate of Amendment to
Certificate of Incorporation of the Company substantially in the form attached
as Exhibit D hereto.

        Amendment to Registration Rights Agreement. The term “Amendment to
Registration Rights Agreement” means the Amendment to Registration Rights
Agreement among the company and its shareholders, in the form of Exhibit B
hereto.

        Amendment to Shareholders’ Agreement. The term “Amendment to
Shareholders’ Agreement” means the Amendment to Shareholders’ Agreement among
the company and certain of its shareholders, in the form of Exhibit K hereto.

        Amendment to Stockholders’ Agreement. The term “Amendment to
Stockholders’ Agreement” means the Amendment to Stockholders’ Agreement among
the company and its shareholders, in the form of Exhibit C hereto.

        Balance Sheet Date. The term "Balance Sheet Date" shall have the meaning
specified in Section 4.7(a)(ii) of this Agreement.

        Board of Directors. The term "Board of Directors" shall mean the Board
of Directors of the Company.

        Capital Transaction. The term “Capital Transaction” shall mean any of
the following: (i) one or more mergers, consolidations, liquidations, sales of
more than 50% of the assets of the Company in a single transaction or series of
related transactions, or other similar corporate actions pursuant to which the
Company or the holders of Common Stock receive cash, securities or other
property; and (ii) the sale by the Company of securities which upon issuance
constitute, or upon exercise, exchange or conversion will constitute, 50% or
more of the Common Stock and the Preferred Stock of the Company to a Person not
an Affiliate of the Company (other than by operation of such sale) by means of a
public or private sale.

        Charter. The term “Charter” shall include the articles or certificate of
incorporation, statute, constitution, joint venture or partnership agreement or
articles or other organizational document of any Person other than an
individual, each as from time to time amended or modified and in the case of the
Company shall mean the Amended and Restated Certificate of Incorporation.

        Closing. The term "Closing" shall have the meaning specified in Section
2.3 of this Agreement.

1

        Closing Date. The term "Closing Date" shall have the meaning specified
in Section 2.3 of this Agreement.

        Code. The term “Code” shall mean the Internal Revenue Code of 1986, any
successor statute of similar import, and the rules and regulations thereunder,
collectively and as from time to time amended and in effect.

        Common Stock. The term "Common Stock" shall have the meaning specified
in Section 4.5(a) of this Agreement.

        Company. The term "Company" shall have the meaning specified in the
introduction to this Agreement.

        Consolidated or consolidated. The term “Consolidated” or “consolidated”
shall mean, with reference to any term defined herein, that term as applied to
the accounts of the Company and all of its Subsidiaries, if any, consolidated in
accordance with generally accepted accounting principles.

        Conversion Stock. The term “Conversion Stock” shall mean the shares of
Common Stock issuable upon conversion of the Series A Preferred Stock, the
Series A-1 Preferred Stock, the Series B Preferred Stock, the Series C-1
Preferred Stock, the Series C-2 Preferred Stock, the Series C-3 Preferred Stock,
the Series D Preferred Stock, the various series of Series E Preferred Stock and
the Series F-1 Preferred Stock.

        Default. The term “Default” shall mean an event or condition which with
the passage of time or giving of notice, or both, would become an Event of
Default.

        Defaulting Purchaser. The term "Defaulting Purchaser" shall mean a
Purchaser which fails to purchase its Units in accordance with the terms hereof.

        Distribution. The term “Distribution” shall mean (a) the declaration or
payment of any dividend of cash or property on or in respect of any shares of
any class of capital stock of the Company; (b) the purchase, redemption or other
retirement of any shares of any class of capital stock of the Company, directly
or indirectly or otherwise; or (c) any other distribution on or in respect of
any shares of any class of capital stock of the Company.

        Employee. The term "Employee" means each current, former or retired
employee or officer of the Company or any ERISA Affiliate.

        Employee Agreement. The term “Employee Agreement” means each management,
employment, severance, consulting, non-compete or confidentiality agreement
between the Company or any ERISA Affiliate and any Employee pursuant to which
the Company or any ERISA Affiliate has or may have any liability contingent or
otherwise; provided, however, in no event shall the term “Employee Agreement”
include any proprietary information and confidentiality and assignment
agreements entered into in accordance with Section 7.27 of this Agreement.

        Employee Benefit Plan. The term “Employee Benefit Plan” means (other
than an Employee Agreement) each pension, welfare, deferred compensation, bonus,
stock option, stock purchase, retirement, fringe, severance, performance or
incentive plan, agreement or arrangement, funded or unfunded, written or oral
and whether or not legally binding, including each “employee benefit plan”
within the meaning of Section 3(3) of ERISA, which is now or previously has been
sponsored, maintained, contributed to, or required to be contributed to, or with
respect to which any withdrawal liability (within the meaning of Section 4201 of
ERISA) has been incurred, by the Company or any ERISA Affiliate, or pursuant to
which the Company or any ERISA Affiliate has or may have any liability,
contingent or otherwise.

        Environmental Law. The term “Environmental Law” means any law,
regulation or ordinance relating to air or water quality, waste management,
hazardous or toxic substances or the protection of health or the environment.

        Equity Incentive Plan. The term “Equity Incentive Plan” shall mean,
collectively, (i) the Company’s 1998 Stock Incentive Plan, as amended as of May
16, 2000 and as previously amended, pursuant to which, as of the date hereof, an
aggregate of 10,000,000 shares of Common Stock have been authorized and
allocated for issuance pursuant to awards granted thereunder, of which options
and warrants exercisable for up to 6,584,168 shares are outstanding as of June
30, 2001, (ii) the NuVox/Trivergent Employee Incentive Plan, as amended as of
June 21, 2000 and as previously amended, pursuant to which, as of the date
hereof, an aggregate of 10,984,000 shares of Common Stock have been authorized
and allocated for issuance pursuant to awards granted thereunder, of which
options and warrants exercisable for up to 9,634,509 shares are outstanding as
of June 30, 2001, (iii) the Company’s 2001 Stock Incentive Plan pursuant to
which (a) up to an aggregate of 32,681,552 shares of Series F Preferred Stock
have been authorized and allocated for issuance pursuant to stock option awards
to be granted thereunder after the date hereof and (b) 1,889,888 Units have been
authorized and allocated for issuance pursuant to awards to be granted
thereunder after the date hereof, including Series E Warrants to acquire up to
24,392,268 shares of the various series of Series E Preferred Stock and up to
1,897,628 Series D Warrants, and (iv) the Company’s 2001 Performance Plan
pursuant to which participants thereunder may be awarded varying fixed
percentage participations in the equity participation plan described therein,
all pursuant to awards to be granted thereunder after the date hereof.

        ERISA. The term “ERISA” shall mean the federal Employee Retirement
Income Security Act of 1974, any successor statute of similar import, and the
rules and regulations thereunder, collectively and as from time to time amended
and in effect.

        ERISA Affiliate. The term “ERISA Affiliate” means each business or
entity which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with the Company within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with the Company under Section 414(o) of the Code, or is under
“common control” with the Company, within the meaning of Section 4001(a)(14) of
ERISA.

        ERISA Reportable Event. The term “ERISA Reportable Event” shall mean a
reportable event with respect to a Guaranteed Pension Plan within the meaning of
§4043 of ERISA and the regulations promulgated thereunder.

2

        Events of Default. The term "Events of Default" shall have the meaning
specified in Section 8.1 of this Agreement.

        Exchange Act. The term “Exchange Act” shall mean the Securities Exchange
Act of 1934, or any successor federal statute, and the rules and regulations of
the SEC thereunder, as may be amended from time to time.

        Family Members. The term “Family Members” shall mean, as applied to any
individual, any spouse, child, grandchild, parent, brother or sister thereof or
any spouse of any of the foregoing, and each trust created for the benefit of
one or more of such Persons and each custodian of property of one or more such
Persons.

        FCC. The term "FCC" shall mean the Federal Communications Commission.

        Financing Agreements. The term “Financing Agreements” shall mean this
Agreement, the Series D Warrants, the Series E Warrants, the Stockholders’
Agreement, the Registration Rights Agreement, the Shareholders’ Agreement and
any and every other present or future instrument or agreement from time to time
entered into between the Company and the Purchasers or any other holder of the
Series D Preferred Stock, the Series D Warrants, the Series E Warrants or any
series of Series E Preferred Stock, as the case may be, which relates to this
Agreement, all as from time to time amended or modified, and all statements,
reports or certificates delivered by or on behalf of the Company to any holder
of the Series D Preferred Stock or any series of Series E Preferred Stock, as
the case may be, in connection herewith or therewith.

        Founders’ Warrants. The term “Founders’ Warrants” shall mean the
warrants issued to members of the Company’s senior management team in November
1998 listed on Exhibit F attached hereto.

        Generally accepted accounting principles or GAAP. The terms “generally
accepted accounting principles” or “GAAP” shall mean accounting principles
generally accepted in the United States of America which are (a) consistent with
the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, in effect from time to time and (b) applied on a
basis consistent with prior periods.

        Guaranteed Pension Plan. The term “Guaranteed Pension Plan” shall mean
any employee pension benefit plan within the meaning of § 3(2) of ERISA
maintained or contributed to by the Company or any ERISA Affiliate the benefits
of which are guaranteed on termination in full or in part by the PBGC pursuant
to Title IV of ERISA, other than a Multiemployer Plan.

        Hart-Scott-Rodino Act. The term “Hart-Scott-Rodino Act” shall mean the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

        Hazardous Materials. The term “Hazardous Materials” shall mean,
collectively, (a) any petroleum or petroleum products, flammable explosives,
radioactive materials, friable asbestos, urea formaldehyde foam insulation, and
transformers or other equipment that contain dielectric fluid containing
polychlorinated biphenyls (PCBs), (b) any chemicals or other materials or
substances as included in the definition of “hazardous substance”, “hazardous
waste”, “hazardous materials”, “extremely hazardous wastes”, “restricted
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants”,
“pollutants” or words of similar import under any Environmental Law; and (c) any
other chemical or other material or substance, exposure to which is now
prohibited, limited or regulated under any Environmental Law.

        Indebtedness. The term “Indebtedness” shall mean all obligations,
contingent and otherwise, which in accordance with generally accepted accounting
principles should be classified on the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, including without
limitation, in any event and whether or not so classified: (i) all debt and
similar monetary obligations, whether direct or indirect; (ii) all liabilities
secured by any Lien existing on Property, whether or not the liability secured
thereby shall have been assumed; (iii) all guaranties, endorsements and other
contingent obligations whether direct or indirect in respect of Indebtedness or
performance of others, including any obligation to supply funds to or in any
manner to invest in, directly or indirectly, the debtor, to purchase
Indebtedness, or to assure the owner of Indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the Indebtedness held by such owner or otherwise,
and (iv) obligations to reimburse issuers of any letters of credit.

        Institutional Directors. The term "Institutional Directors" shall mean
those directors of the Company who are not also executive officers of the
Company.

        Investments. The term “Investments” shall mean (a) any investment in
shares of capital stock, evidence of Indebtedness or other securities issued by
any other Person, (b) any loan, advance, or extension of credit to, or
contribution to the capital of, any other Person, (c) any purchase of the
securities or business or integral part of the business of any other Person, or
commitment to make such purchase, and (d) any other investment in any other
Person; provided, however, that the term “Investment” shall not include (i)
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms, and all
letters of credit or other instruments securing the same, (ii) advances to
employees for travel expenses, drawing accounts and similar expenditures but
only to the extent that (A) each such advance is in an amount less than $2,000,
(B) the aggregate amount of such advances outstanding to any individual employee
at any particular time does not exceed $5,000, and (C) all such advances
outstanding at any particular time do not exceed $25,000, and (iii) stock or
other securities acquired in connection with the satisfaction or enforcement of
Indebtedness or claims due or owing to the Company or any of its Subsidiaries or
as security for any such Indebtedness or claim.

        IRS. The term "IRS" shall have the meaning specified in Section 4.18
hereof.

        Lien. The term “Lien” shall mean (a) any encumbrance, mortgage, pledge,
lien, charge or other security interest of any kind upon any Property, or upon
the income or profits therefrom; (b) any acquisition of or agreement to have an
option to acquire any Property or assets upon conditional sale or other title
retention agreement, device or arrangement (including a capitalized lease); or
(c) any sale, assignment, pledge or other transfer for security by the Company
or any of its Subsidiaries of any accounts, general intangibles or chattel
paper, with or without recourse.

3

        Majority Holders. The term "Majority Holders" shall mean the holders of
at least 66-2/3% of the Preferred Stock.

        Multiemployer Plan. The term “Multiemployer Plan” shall mean any
multiemployer plan within the meaning of § 3(37) of ERISA maintained or
contributed to by the Company or any ERISA Affiliate.

        PBGC. PBGC shall mean the Pension Benefit Guaranty Corporation created
by § 4002 of ERISA and any successor entity or entities having similar
responsibilities.

        Permitted Indebtedness. The term "Permitted Indebtedness" shall have the
meaning specified in Section 7.10 of this Agreement.

        Permitted Liens. The term "Permitted Liens" shall have the meaning
specified in Section 7.11 of this Agreement.

        Person. The term “Person” shall mean an individual, partnership,
corporation, association, trust, joint venture, unincorporated organization, and
any government, governmental department or agency or political subdivision
thereof.

        Preferred Stock. The term “Preferred Stock” shall mean (a) the Series A
Preferred Stock, the Series A-1 Preferred Stock, the Series B Preferred Stock,
the Series C-1 Preferred Stock, the Series C-2 Preferred Stock, the Series C-3
Preferred Stock, the Series D Preferred Stock, the Series E-1 Preferred Stock,
the Series E-2 Preferred Stock, the Series E-3 Preferred Stock, the Series E-4
Preferred Stock, the Series E-5 Preferred Stock, the Series E-6 Preferred Stock,
the Series E-7 Preferred Stock, the Series E-8 Preferred Stock, the Series E-9
Preferred Stock, the Series E-10 Preferred Stock, the Series E-11 Preferred
Stock, the Series E-12 Preferred Stock, the Series E-13 Preferred Stock and the
Series F-1 Preferred Stock and (b) any shares of any other class or series of
preferred stock of the Company hereafter issued, including any shares which are
issued to the holders of shares of Preferred Stock upon any reclassification
thereof.

        Prior Purchase Agreements. The term “Prior Purchase Agreements” shall
mean, collectively, (i) the Securities Purchase Agreement among the Company and
the holders of the Series A Preferred Stock dated as of November 18, 1998, as
amended from time to time thereafter, including pursuant to Article XXII hereof;
(ii) the Securities Purchase Agreement among the Company and the holders of the
Series A-1 Preferred Stock dated as of December 13, 1999, as amended from time
to time thereafter, including pursuant to Article XXII hereof; and (iii) the
Securities Purchase Agreement among the Company and the holders of the Series B
Preferred Stock dated as of March 31, 2000, as amended from time to time
thereafter, including pursuant to Article XXII hereof.

        Private Placement Memorandum. The term “Private Placement Memorandum”
shall mean the Company’s Confidential Private Placement Memorandum dated as of
September 10, 2001, which has been previously provided to each of the
Purchasers.

        Pro Rata Share means, in respect of each Purchaser, its allocated share
of the offering of the Units, determined on the basis of the amount and class of
its prior investment in the Company, as shown on Schedule 1 hereto.

        Property. The term "Property" shall mean the assets and properties owned
and/or operated by the Company and/or its Subsidiaries.

        Public Sale. The term “Public Sale” shall mean any sale of securities to
the public pursuant to a public offering registered under the Securities Act or
to the public through a broker or market-maker pursuant to the provisions of
Rule 144 (or any successor rule) adopted under the Securities Act or any other
public offering not required to be registered under the Securities Act.

        Purchase Price. The term "Purchase Price" shall have the meaning
specified in Section 2.2 of this Agreement.

        Purchasers. Each of the Persons listed on Exhibit A to this Agreement,
and any Person who becomes a party to this Agreement after the date hereof
pursuant to Article X of this Agreement.

        Registration Rights Agreement. The term “Registration Rights Agreement”
shall mean the Amended and Restated Registration Rights Agreement dated as of
March 31, 2000, as amended by the Amendment to Registration Rights Agreement,
among the Company and the stockholders of the Company.

        Related Agreements. The term “Related Agreements” shall mean the
Financing Agreements (other than this Agreement) and the Amended and Restated
Certificate of Incorporation.

        SBA. The term "SBA" shall have the meaning specified in Section 6.1.12
of this Agreement.

        SBIC Investor. The term “SBIC Investor” shall have the meaning specified
in Section 6.1.12 of this Agreement.

        SEC The term “SEC” shall mean the United States Securities and Exchange
Commission.

        Securities Act. The term “Securities Act” shall mean the Securities Act
of 1933, as amended, or any successor federal statute, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
time.

        Series A Preferred Stock. The term “Series A Preferred Stock” shall have
the meaning specified in Section 4.5(a) of this Agreement.

        Series A-1 Preferred Stock. The term “Series A-1 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series B Holders. The term “Series B Holders” shall mean the holders of
the Series B Preferred Stock.

4

        Series B Preferred Stock. The term “Series B Preferred Stock” shall have
the meaning specified in Section 4.5(a) of this Agreement.

        Series C-1 Preferred Stock. The term “Series C-1 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series C-2 Preferred Stock. The term “Series C-2 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series C-3 Preferred Stock. The term “Series C-3 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series D Preferred Stock. The terms “Series D Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series D Warrant. The term “Series D Warrant” shall mean a warrant in
the form attached hereto as Exhibit G-1, Exhibit G-2, Exhibit G-3 or Exhibit
G-4, which warrant shall evidence the right of a Purchaser to purchase the
number of additional shares of Series D Preferred Stock specified therein for a
period commencing on the Closing Date or Subsequent Closing Date, as the case
may be, and ending on September 30, 2006, at an initial per share exercise price
of $1.50 with respect to the Series D Warrants in the form of Exhibit G-1 or G-2
and $.01 with respect to the Series D Warrants in the form of Exhibit G-3 or
G-4. The Series D Warrant in the form of Exhibit G-1 shall be issued to all
Purchasers other than those Purchasers listed on Schedule 2.3(b) hereof and the
Series D Warrant in the form of Exhibit G-2 shall be issued to all Purchasers
listed on Schedule 2.3(b). The Series D Warrant in the form of Exhibit G-3 shall
be issued to all Purchasers listed on Exhibit H other than those Purchasers
listed on both Schedule 2.3(b) and Exhibit H hereof and the Series D Warrant in
the form of Exhibit G-4 shall be issued to all Purchasers listed on both Exhibit
H and Schedule 2.3(b).

        Series E Preferred Stock. The term “Series E Preferred Stock” shall
mean, collectively, the Series E-1 Preferred Stock, the Series E-2 Preferred
Stock, the Series E-3 Preferred Stock, the Series E-4 Preferred Stock, the
Series E-5 Preferred Stock, the Series E-6 Preferred Stock, the Series E-7
Preferred Stock, the Series E-8 Preferred Stock, the Series E-9 Preferred Stock,
the Series E-10 Preferred Stock, the Series E-11 Preferred Stock, the Series
E-12 Preferred Stock and the Series E-13 Preferred Stock.

        Series E-1 Preferred Stock. The term “Series E-1 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-2 Preferred Stock. The term “Series E-2 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-3 Preferred Stock. The term “Series E-3 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-4 Preferred Stock. The term “Series E-4 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-5 Preferred Stock. The term “Series E-5 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-6 Preferred Stock. The term “Series E-6 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-7 Preferred Stock. The term “Series E-7 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-8 Preferred Stock. The term “Series E-8 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-9 Preferred Stock. The term “Series E-9 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-10 Preferred Stock. The term “Series E-10 Preferred Stock”
shall have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-11 Preferred Stock. The term “Series E-11 Preferred Stock”
shall have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-12 Preferred Stock. The term “Series E-12 Preferred Stock”
shall have the meaning specified in Section 4.5(a) of this Agreement.

        Series E-13 Preferred Stock. The term “Series E-13 Preferred Stock”
shall have the meaning specified in Section 4.5(a) of this Agreement.

        Series E Warrant. The term “Series E Warrant” shall mean a warrant in
the form attached hereto as Exhibit I-1 or Exhibit I-2, which warrant shall
evidence the right of a Purchaser (or its Affiliated Investor) to acquire shares
of certain of the series of Series E Preferred Stock for a period commencing on
the Closing Date or the Subsequent Closing Date, as the case may be, and ending
on March 31, 2002, all on the terms described in Section 3.1. The Series E
Warrant in the form of Exhibit I-1 shall be issued to all Purchasers other than
those Purchasers listed on Schedule 2.3(b) hereof and the Series E Warrant in
the form of Exhibit I-2 shall be issued to all Purchasers listed on Schedule
2.3(b).

5

        Series F Preferred Stock. The term “Series F Preferred Stock” shall
mean, collectively, the Series F-1 Preferred Stock and any other shares of
series F preferred stock of the Company hereafter authorized for issuance under
and pursuant to the terms of the Company’s 2001 Stock Incentive Plan as it
exists on the date hereof.

        Series F-1 Preferred Stock. The term “Series F-1 Preferred Stock” shall
have the meaning specified in Section 4.5(a) of this Agreement.

        Shareholders’ Agreement. The term “Shareholders’ Agreement” shall mean
the Shareholders’ Agreement dated as of August 14, 1998, as amended from time to
time thereafter, including by the Amendment to Shareholders’ Agreement, among
the Company and certain of its stockholders.

        Small Business Act. The term "Small Business Act" shall have the meaning
specified in Section 6.1.12 of this Agreement.

        Stockholders’ Agreement. The term “Stockholders’ Agreement” shall mean
the Amended and Restated Stockholders’ Agreement dated as of March 31, 2000, as
amended by the Amendment to Stockholders’ Agreement, among the Company and its
stockholders.

        Subsequent Closing. The term "Subsequent Closing" shall have the meaning
specified in Section 2.3 of this Agreement.

        Subsequent Closing Date. The term "Subsequent Closing Date" shall have
the meaning specified in Section 2.3 of this Agreement.

        Subsidiary. The term “Subsidiary” shall mean any Person in which the
Company shall at the time own directly or indirectly through another Subsidiary
at least a majority of its outstanding capital stock (or other shares of
beneficial interest) entitled to vote generally.

        Supermajority Board Vote. The term “Supermajority Board Vote” shall mean
the affirmative vote of at least 66 2/3% of the members of the Board of
Directors present at a meeting at which a quorum is present, which vote shall
include the affirmative vote of at least four Institutional Directors, if there
are six or five Institutional Directors present at the meeting at which such
vote occurs or three Institutional Directors if there are four or three
Institutional Directors present at the meeting at which such vote occurs.

        Unit. The term “Unit” shall mean one share of Series D Preferred Stock,
one Series D Warrant evidencing a right to purchase one share of Series D
Preferred Stock on the terms and conditions set forth in such Series D Warrant
and Series E Warrants evidencing a right to purchase shares of Series E
Preferred Stock on the terms and conditions set forth in such Series E Warrants.

        United States Bankruptcy Code. The term “United States Bankruptcy Code”
shall mean Title 11 of the United States Code as in effect from time to time.

        USRPHC. The term "USRPHC" shall have the meaning specified in Section
4.32 of this Agreement.

ARTICLE II. SALE AND PURCHASE OF UNITS ON THE CLOSING DATE

        Section 2.1. Sale and Purchase of Units. Subject to all of the terms and
conditions hereof and in reliance on the representations and warranties set
forth or referred to herein, the Company agrees to issue and sell to each
Purchaser, and each Purchaser commits to purchase, the number of Units set forth
opposite the name of such Purchaser on Exhibit A attached hereto.

        Section 2.2. Purchase Price. The per Unit purchase price is $1.50 (the
"Purchase Price").

        Section 2.3. Closing. The closing of the purchase and sale of the Units
to be purchased hereunder by all of the Purchasers except those listed Schedule
2.3(a) hereto (the “Closing”) will take place at the offices of the Company,
16090 Swingley Ridge Road, Suite 500, Chesterfield, Missouri 63017, at
10:00 a.m. CDT on September 20, 2001, or at such other time, date and place as
the Company and counsel for the Purchasers may agree upon (the “Closing Date”).
Each closing of the purchase and sale of the Units to be purchased hereunder by
the Purchasers listed on Schedule 2.3(a) hereto (a “Subsequent Closing”) will
take place at the offices of the Company, 16090 Swingley Ridge Road, Suite 500,
Chesterfield, Missouri 63017, on or before September 30, 2001, at such time and
date as the Company and any Purchaser listed on Schedule 2.3(a) may agree upon
(a “Subsequent Closing Date”). At the Closing and any Subsequent Closing, the
Company will deliver to each Purchaser of Units on the Closing Date or the
Subsequent Closing Date, as the case may be (a) a certificate evidencing the
number of shares of Series D Preferred Stock to be purchased on the Closing Date
or the Subsequent Closing Date, as the case may be, by such Purchaser (which
number shall equal the number of Units being purchased by such Purchaser), (b) a
Series D Warrant evidencing the right of such Purchaser to purchase an
additional number of shares of Series D Preferred Stock, on the terms and
conditions contained in such Series D Warrant (which Series D Warrant shall be
in the form of either Exhibit G-1 or G-2, as specified in the definition of
Series D Warrant contained herein), in an amount equal to the number of Units
being purchased by such Purchaser, (c) a Series E Warrant evidencing the right
of such Purchaser to purchase shares of certain of the series of Series E
Preferred Stock on the terms specified in Section 3.1 hereof (which Series E
Warrant shall be in the form of either of Exhibit I-1 or Exhibit I-2, as
specified in the definition of Series E Warrant contained herein), and, if
applicable, (d) an additional Series D Warrant evidencing the right of such
Purchaser to purchase an additional number of shares of Series D Preferred Stock
as set forth in Section 2.4 (which additional Series D Warrant shall be in the
form of either Exhibit G-3 or G-4, as specified in the definition of Series D
Warrant contained herein), all against payment of the Purchase Price for all
such Units in immediately available funds or, in the case of Purchasers listed
on Schedule 2.3(b), a promissory note in the form of Exhibit J attached hereto.
All of the Series D Preferred Stock, Series D Warrants and Series E Warrants so
to be delivered on the Closing Date or the Subsequent Closing Date will be
issued to the appropriate Purchaser on or before the Closing Date or the
Subsequent Closing Date, as the case may be, and registered in such Purchaser’s
name in the Company’s records in the amounts designated in Exhibit A hereof. In
the case of the Purchasers listed on Schedule 2.3(a), such Purchaser shall also
pay, on the Subsequent Closing Date, interest on the aggregate amount of the
Purchase Price for its Units, at the rate of 10% per annum, for the period from
the Closing Date to the Subsequent Closing Date.

6

        Section 2.4. Additional Series D Warrants. At the Closing or the
Subsequent Closing, as the case may be, each Purchaser listed on Exhibit H
attached hereto shall be entitled to an additional Series D Warrant evidencing
the right of such Purchaser to initially purchase an additional number of shares
of Series D Preferred Stock equal to the number set forth next to such
Purchaser’s name on Exhibit H, all on the terms and conditions set forth in such
additional Series D Warrant.

        Section 2.5. Subsequent Closings. If a Purchaser fails to satisfy all or
any portion of its obligation to purchase the Units required to be purchased by
such Purchaser on the Closing Date or the Subsequent Closing Date, as the case
may be, and so long as all of the conditions set forth in Section 6.1 to such
Purchaser’s obligations (only to the extent applicable to such Purchaser) have
been satisfied, such Purchaser shall be deemed a Defaulting Purchaser, and the
Board of Directors may elect in its sole discretion to (i) bring an action to
enforce such Purchaser’s obligation to satisfy its obligations to purchase the
Units agreed to be purchased by such Purchaser hereunder, including interest
thereon from the time such payment was due until paid at the lesser of (A) 18%
per annum, compounded on a monthly basis to the extent permitted by law, or
(B) the highest rate permitted by law or (ii) decline to allow the Defaulting
Purchaser to purchase Units.

        Section 2.6. Use of Proceeds. The proceeds from the sale of the Units
purchased hereunder will be used as described under the caption “Use of
Proceeds” in the Private Placement Memorandum. The Company covenants and agrees
to provide the Purchasers with such information as they may reasonably request
to verify the use of the proceeds from the sale of the Units.

ARTICLE III. TERMS OF SERIES E WARRANTS AND SERIES E PREFERRED STOCK

        Section 3.1. Certain Calculations Relative to the Series E Warrants. The
number of Series E Warrants to be issued to each Purchaser has been determined
on the basis of the amounts and classes of the Purchaser’s current equity
ownership in the Company, as follows:

        (a)    Each Purchaser who holds on the date hereof (or whose Affiliated
Investor holds) shares of Series A Preferred Stock and who subscribes to 100% or
more of such Purchaser’s Pro Rata Share, will receive the number of Series E
Warrants to purchase shares of Series E-1 Preferred Stock, exercisable at $1.00
per share, equal to the aggregate dollars of consideration paid for all such
shares of Series A Preferred Stock held by such Purchaser (or such Purchaser’s
Affiliated Investor), divided by $1.00; any such Purchaser who subscribes for
less than 100% of such Purchaser’s Pro Rata Share will receive a proportionately
smaller number of Series E Warrants to purchase shares of Series E-1 Preferred
Stock.

        (b)    Each Purchaser who holds on the date hereof (or whose Affiliated
Investor holds) shares of Series A-1 Preferred Stock and who subscribes to 100%
or more of such Purchaser’s Pro Rata Share, will receive a number of Series E
Warrants to purchase shares of Series E-2 Preferred Stock, exercisable at $1.00
per share, equal to the aggregate dollars of consideration paid for all such
shares of Series A-1 Preferred Stock held by such Purchaser (or such Purchaser’s
Affiliated Investor), divided by $1.00; any such Purchaser who subscribes for
less than 100% of such Purchaser’s Pro Rata Share will receive a proportionately
smaller number of Series E Warrants to purchase shares of Series E-2 Preferred
Stock.

        (c)    Each Purchaser who holds on the date hereof (or whose Affiliated
Investor holds) shares of Series C-1 Preferred Stock, Series C-2 Preferred Stock
or Series C-3 Preferred Stock and who subscribes to 100% or more of such
Purchaser’s Pro Rata Share, will receive a number of Series E Warrants to
purchase shares of Series E-3 Preferred Stock, exercisable at $1.00 per share,
equal to the aggregate dollars of consideration paid for all such shares of
Series C-1 Preferred Stock, Series C-2 Preferred Stock or Series C-3 Preferred
Stock held by such Purchaser (or such Purchaser’s Affiliated Investor), divided
by $1.00; any such Purchaser who subscribes for less than 100% of such
Purchaser’s Pro Rata Share will receive a proportionately smaller number of
Series E Warrants to purchase shares of Series E-3 Preferred Stock. For purposes
of this Agreement, the aggregate dollars of consideration paid for any shares of
Preferred Stock of the Company which were issued to the former shareholders of
State Communications, Inc. in connection with the closing of the merger
transaction contemplated by that Agreement and Plan of Merger dated as of June
9, 2000 by and among the Company, Triangle Acquisition Corp. and State
Communications, Inc. shall be deemed to be equal to the sum of the aggregate
dollars of consideration paid by such Purchaser to State Communications, Inc.
for the shares of capital stock of State Communications, Inc. which were
exchanged for such shares of Preferred Stock pursuant to the terms of such
Agreement and Plan of Merger plus the aggregate initial liquidation value at the
time of such merger of all shares of Preferred Stock which were exchanged for
shares of capital stock of State Communications, Inc. distributed to such
Purchaser as an in-kind dividend.

        (d)    Each Purchaser who holds on the date hereof (or whose Affiliated
Investor holds) shares of Common Stock which were purchased for consideration of
$1.00 or more and who subscribes to 100% or more of such Purchaser’s Pro Rata
Share, will receive a number of Series E Warrants to purchase shares of Series
E-4 Preferred Stock, exercisable at $1.00 per share, equal to the aggregate
dollars of consideration paid for all such shares of Common Stock which were
purchased for consideration of $1.00 or more and are held by such Purchaser (or
such Purchaser’s Affiliated Investor), divided by $1.00; any such Purchaser who
subscribes for less than 100% of such Purchaser’s Pro Rata Share will receive a
proportionately smaller number of Series E Warrants to purchase shares of Series
E-4 Preferred Stock.

7

        (e)    Each Purchaser who holds (or whose Affiliated Investor holds) on
the date hereof shares of Common Stock which were purchased for the per share
consideration of $0.92, $0.90, $0.50, $0.30, $0.13, $0.11, or $0.0045 and who
subscribes to 100% or more of such Purchaser’s Pro Rata Share will receive a
number of Series E Warrants to purchase the respective number of shares of
Series E-5 Preferred Stock, Series E-6 Preferred Stock, Series E-7 Preferred
Stock, Series E-8 Preferred Stock, Series E-9 Preferred Stock, Series E-10
Preferred Stock and/or Series E-11 Preferred Stock, exercisable at $1.00 per
share, equal to the respective number of such shares of Common Stock so held;
any such Purchaser who subscribes for less than 100% of such Purchaser’s Pro
Rata Share will receive a proportionately smaller number of such Series E
Warrants to purchase shares of Series E-5 Preferred Stock, Series E-6 Preferred
Stock, Series E-7 Preferred Stock, Series E-8 Preferred Stock, Series E-9
Preferred Stock, Series E-10 Preferred Stock and/or Series E-11 Preferred Stock.

        (f)    Each Purchaser who holds (or whose Affiliated Investor holds) on
the date hereof shares of Series B Preferred Stock, and who subscribes to 100%
or more of such Purchaser’s Pro Rata Share, will receive a number of Series E
Warrants to purchase shares of Series E-12 Preferred Stock, exercisable at $1.00
per share, equal to the aggregate dollars of consideration paid for all such
shares of Series B Preferred Stock divided by $1.00. A holder of Series B
Preferred Stock shall be deemed to have subscribed for at least 100% of such
holder’s Pro Rata Share if such holder has subscribed for at least 100% of its
Pro Rata Share based on its investment in Series A Preferred Stock, Series A-1
Preferred Stock and Common Stock and at least 125% of its Pro Rata Share based
on its investment in Series B Preferred Stock.

        (g)    Any Purchaser who holds (or whose Affiliated Investor holds) on
the date hereof shares of Series B Preferred Stock, and who subscribes to less
than 100% of such Purchaser’s Pro Rata Share (as determined in (f) above), will
receive a number of Series E Warrants to purchase shares of Series E-13
Preferred Stock, exercisable at $1.75 per share, with the number of such
warrants equal to (i) the percentage of such Purchaser’s Pro Rata Share that is
purchased by such Purchaser multiplied by the aggregate dollars of consideration
paid for all such shares of Series B Preferred Stock divided by (ii) $1.75.

        The number of Series E Warrants to be issued to each Purchaser,
calculated as provided above, is shown on Schedule 3.1 hereto.

        Section 3.2 Exercise of the Series E Warrants.

        (a)    Each Series E Warrant will entitle the holder to acquire shares
of the various series of Series E Preferred Stock at (i) $1.75 per share in
respect of Series E Warrants issued in respect of Series B Preferred Stock whose
holders have subscribed for Units at less than 100% of their Pro Rata Share (as
determined in 3.1(f) above), as shown on Schedule 1, and (ii) $1.00 per share in
respect of all other Series E Warrants.

        (b)    The exercise price under the Series E Warrants may be paid in
cash or by surrendering shares of Common Stock or Preferred Stock of the
Company, as follows:

          (i)    Shares of Series A Preferred Stock, Series A-1 Preferred Stock,
Series B Preferred Stock, Series C-1 Preferred Stock, Series C-2 Preferred Stock
or Series C-3 Preferred Stock, and shares of Common Stock with a purchase price
of $1 or more, surrendered in payment of the exercise price for any such Series
E Warrants shall be valued for this purpose at the amount paid by the holder
thereof for such shares (as determined in accordance with the provisions of
Section 3.1);

        (ii)   Shares of Common Stock with a purchase price of less than $1 will
be valued for this purpose at $1 per share;


          (iii)    In any exercise of Series E Warrants using Common Stock or
Preferred Stock, (A) only shares of Series A Preferred Stock may be used to
acquire shares of Series E-1 Preferred Stock, (B) only shares of Series A-1
Preferred Stock may be used to acquire shares of Series E-2 Preferred Stock, (C)
only shares of Series C-1 Preferred Stock, Series C-2 Preferred Stock or Series
C-3 Preferred Stock may be used to acquire shares of Series E-3 Preferred Stock,
(D) only shares of Series B Preferred Stock may be used to acquire shares of
either Series E-12 Preferred Stock or Series E-13 Preferred Stock, and (E) only
shares of Common Stock may be used to acquire shares of any of the series of
Series E Preferred Stock numbered E-4 through E-11, inclusive.


The number of shares held by each of the Purchasers and their values for this
purpose are shown on Schedule 3.2.

        (c)    A Series E Warrant may be exercised either by the Purchaser, the
permitted assignees of the Purchaser or an Affiliated Investor of the Purchaser.


ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        In order to induce the Purchasers to enter into this Agreement and to
purchase the Series D Preferred Stock, the Company hereby represents and
warrants as of the date hereof that:

        Section 4.1. Organization and Good Standing. The Company is validly
existing and in good standing under the laws of the State of Delaware and in
each jurisdiction in which it is required to be qualified as a foreign
corporation. The Company is not required to be qualified as a foreign
corporation in any jurisdiction other than those listed on Schedule 4.1. The
Company has the power to own its properties and to carry on its business as now
conducted and as proposed to be conducted. Each of the Subsidiaries is validly
existing and in good standing under the laws of the jurisdiction of its
incorporation.

8

        Section 4.2. Authorization. The execution, delivery and performance by
the Company of this Agreement and each Related Agreement, the issuance and sale
by the Company of the Units, the issuance of the Series D Preferred Stock upon
exercise of the Series D Warrants, the issuance of the applicable series of
Series E Preferred Stock upon exercise of the Series E Warrants and the issuance
of the Conversion Stock upon conversion of the Series D Preferred Stock and the
various series of Series E Preferred Stock, (a) are within its corporate power
and authority, (b) have been duly authorized by all necessary corporate,
shareholder and other proceedings, and (c) do not conflict with or result in any
breach of any provision of, or result in the creation of any Lien upon any of
the Property pursuant to, the Amended and Restated Certificate of Incorporation
or by-laws of the Company or any law, regulation, order, judgment, writ,
injunction, license, permit, agreement or instrument, the non-compliance with
which would materially adversely affect the business, operations or financial
condition of the Company.

        Section 4.3. Enforceability. This Agreement and each of the Related
Agreements, the issuance and sale by the Company of the Units hereunder, the
issuance of the Series D Preferred Stock upon exercise of the Series D Warrants,
the issuance of the applicable series of Series E Preferred Stock upon exercise
of the Series E Warrants and the issuance of the Conversion Stock upon
conversion of the Series D Preferred Stock, constitute, and when a share of each
series of Series E Preferred Stock is issued, the issuance of the Conversion
Stock upon conversion of such series of Series E Preferred Stock will
constitute, legally binding obligations of the Company enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
to the extent (a) such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights, (b) that the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefor may be brought and
(c) the enforceability of the indemnity and contribution provisions contained in
the Registration Rights Agreement may be limited under federal securities laws.

        Section 4.4. Consents. Except as set forth in Schedule 4.4 hereto, the
execution, delivery and performance by the Company of this Agreement and each
Related Agreement, the purchase and sale of the Units, the issuance of the
Series D Preferred Stock upon exercise of the Series D Warrants, the issuance of
the applicable series of Series E Preferred Stock upon exercise of the Series E
Warrants and the issuance of the Conversion Stock upon conversion of the Series
D Preferred Stock or upon conversion of the various series of Series E Preferred
Stock when issued, do not require the approval or consent of, or any filing
with, any governmental authority or agency or any other Person.

        Section 4.5. Capitalization. (a)  Capital Stock. As of the Closing Date,
the authorized capital stock of the Company will consist solely of 900,000,000
shares of common stock, $.01 par value per share (the “Common Stock”), and
800,000,000 shares of Preferred Stock, $.01 par value per share, of which
26,850,000 shares will be designated as Series A Convertible Preferred Stock
(the “Series A Preferred Stock”), 3,125,000 shares will be designated as Series
A-1 Convertible Preferred Stock (the “Series A-1 Preferred Stock”), 30,430,612
shares will be designated as Series B Convertible Preferred Stock (the “Series B
Preferred Stock”), 5,374,481 shares will be designated as Series C-1 Convertible
Preferred Stock (the “Series C-1 Preferred Stock”), 15,786,710 shares will be
designated as Series C-2 Convertible Preferred Stock (the “Series C-2 Preferred
Stock”), 17,735,703 shares will be designated as Series C-3 Convertible
Preferred Stock (the “Series C-3 Preferred Stock”), 155,000,000 shares will be
designated as Series D Convertible Preferred Stock (the “Series D Preferred
Stock”), 80,550,000 shares will be designated as Series E-1 Convertible
Preferred Stock (the “Series E-1 Preferred Stock”), 12,500,000 shares will be
designated as Series E-2 Convertible Preferred Stock (the “Series E-2 Preferred
Stock”), 133,284,618 shares will be designated as Series E-3 Convertible
Preferred Stock (the “Series E-3 Preferred Stock”), 16,486,756 shares will be
designated as Series E-4 Convertible Preferred Stock (the “Series E-4 Preferred
Stock”), 281,415 shares will be designated as Series E-5 Convertible Preferred
Stock (the “Series E-5 Preferred Stock”), 681,793 shares will be designated as
Series E-6 Convertible Preferred Stock (the “Series E-6 Preferred Stock”),
5,180,000 shares will be designated as Series E-7 Convertible Preferred Stock
(the “Series E-7 Preferred Stock”), 663,599 shares will be designated as Series
E-8 Convertible Preferred Stock (the “Series E-10 Preferred Stock”), 1,388,154
shares will be designated as Series E-9 Convertible Preferred Stock (the “Series
E-9 Preferred Stock”), 5,202,623 shares will be designated as Series E-10
Convertible Preferred Stock (the “Series E-10 Preferred Stock”), 221,200 shares
will be designated as Series E-11 Convertible Preferred Stock (the “Series E-11
Preferred Stock”), 213,014,284 shares will be designated as Series E-12
Convertible Preferred Stock (the “Series E-12 Preferred Stock”), no shares will
be designated as Series E-13 Convertible Preferred Stock (the “Series E-13
Preferred Stock”) and 32,681,552 shares will be designated as Series F
Convertible Preferred Stock of which 24,000,000 shares will be designated as
Series F-1 Convertible Preferred Stock (the “Series F-1 Preferred Stock”). Of
such authorized shares, as of the Closing Date and immediately prior to Closing,
19,778,401 shares of Common Stock, 26,850,000 shares of Series A Preferred
Stock, 3,125,000 shares of Series A-1 Preferred Stock, 30,430,612 shares of
Series B Preferred Stock, 5,374,481 shares of Series C-1 Preferred Stock,
15,786,710 shares of Series C-2 Preferred Stock and 17,735,703 shares of Series
C-3 Preferred Stock will be issued and outstanding. Schedule 4.5(a) includes a
table indicating the number of shares of Common Stock and Preferred Stock of the
Company that will be issued and outstanding as of the Closing Date after giving
effect to the proposed issuance of the Units hereunder set forth opposite the
name of each Purchaser on Exhibit A attached hereto and the issuance of the
additional Series D Warrants listed on Exhibit H attached hereto (which numbers
represent the number of Units and additional Series D Warrants which will be
issued if each Purchaser purchases on the Closing Date the number of Units for
which such Purchaser has indicated an interest in purchasing as of the date of
this Agreement and which numbers assume, on a pro rata basis, that all Persons
fully exercise all such Series D Warrants in transactions using cash as
consideration for such exercise and all such Series E Warrants in transactions
using existing shares of Common Stock and Preferred Stock as consideration for
such exercise, but assuming that none of the Founders’ Warrants, other warrants
that may be listed or described in Schedule 4.5(b) hereof or options granted or
to be granted pursuant to the Equity Incentive Plan are exercised on the Closing
Date). Schedule 4.5(a) also includes (i) a table listing the per share purchase
price applicable to, and the aggregate number of shares of Common Stock issuable
upon exercise of, the Founders’ Warrants and the other warrants listed on
Schedule 4.5(b) (as adjusted for the issuance of the shares of Series D
Preferred Stock deemed issuable as contemplated hereby) and (ii) a table setting
forth the aggregate number of shares of Common Stock issuable upon conversion of
all issued and outstanding shares of Preferred Stock as of the Closing Date, in
each of cases (i) and (ii), after giving effect to the proposed issuance of the
Units hereunder set forth opposite the name of each Purchaser on Exhibit A
attached hereto and the issuance of the additional Series D Warrants listed on
Exhibit H attached hereto (in each case, using the same numbers as used in
preparing the table described in the preceding sentence). All of the issued
shares of Common Stock, Series A Preferred Stock, Series A-1 Preferred Stock,
Series B Preferred Stock, Series C-1 Preferred Stock, Series C-2 Preferred Stock
and Series C-3 Preferred Stock have been duly authorized, are validly issued and
outstanding, are fully paid and non-assessable and were issued in compliance
with applicable state and federal securities laws. As of the Closing Date, all
shares of Series D Preferred Stock, all shares of the various series of Series E
Preferred Stock and all shares of the Series F-1 Preferred Stock will have been
duly authorized, and, upon (a) payment for the Units in accordance with the
terms of this Agreement, (b) the issuance of Units pursuant to the Equity
Incentive Plan in accordance with the terms thereof, (c) the exercise of options
granted pursuant to the Equity Incentive Plan in accordance with the terms
thereof and (d) the exercise of the Series D Warrants or Series E Warrants in
accordance with the terms thereof, will be validly issued and outstanding, fully
paid and non-assessable.

9

        (b) Options, Etc. Except for (i) shares of Common Stock issuable (A)
upon conversion of Preferred Stock (whether now or hereafter issued upon
exercise of the Series D Warrants, Series E Warrants or options for Series F
Preferred Stock), (B) pursuant to options, warrants or other awards granted
under the Equity Incentive Plan, (C) pursuant to the Founders’ Warrants or (D)
pursuant to the warrants listed and described on Schedule 4.5(b), (ii) shares of
Preferred Stock issuable (A) pursuant to options, warrants or other awards
granted pursuant to the Equity Incentive Plan, (B) pursuant to the Series D
Warrants or (C) pursuant to the Series E Warrants and (iii) the rights provided
under the Stockholders’ Agreement, there are no outstanding rights (either
preemptive or other) or options to subscribe for or purchase from the Company,
or any warrants or other agreements providing for or requiring the issuance by
the Company of, any capital stock or any securities convertible into or
exchangeable for, or exercisable into, its capital stock.

        (c) Purchasers. Except for those Persons listed on Schedule 4.5(c), all
of the Purchasers listed on Exhibit A currently own of record shares of Common
Stock or Preferred Stock of the Company (exclusive of any such shares being
purchased hereunder).

        Section 4.6. Subsidiaries. Schedule 4.6 correctly sets forth the name of
each Subsidiary of the Company, the jurisdiction of its incorporation and the
Persons owning the outstanding capital stock of each such Subsidiary. Each such
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has all requisite corporate power
and authority and all material licenses, permits and authorizations necessary to
own its properties and carry on its businesses as now being conducted and is
qualified to do business in every jurisdiction in which its ownership of its
property or the conduct of its business requires such qualification. All of the
outstanding shares of capital stock of each such Subsidiary are validly issued,
fully paid and non-assessable. Except for such Subsidiaries, the Company does
not own any legal and/or beneficial interest in any corporation, partnership,
business trust, joint venture or other trade or business enterprise.

        Section 4.7. Financial Statements; Undisclosed Liabilities. (a) Each
Purchaser has heretofore been furnished with complete and correct copies of each
of the following:

          (i)    the audited consolidated balance sheet of the Company and its
Subsidiaries as of December 31, 2000, as included in the Company’s Annual Report
on Form 10-K with respect to the fiscal year then ended, as filed by the Company
with the SEC; and


          (ii)    the unaudited consolidated balance sheet of the Company and
its Subsidiaries as of June 30, 2001 (the “Balance Sheet Date”), as included in
the Company’s Quarterly Report on Form 10-Q with respect to the quarter then
ended, as filed by the Company with the SEC. Schedule 4.7 sets forth the pro
forma consolidated balance sheet of the Company and its Subsidiaries as of
Balance Sheet Date, taking into account the issuance of all of the Units and the
Series D Warrants as contemplated hereby.


        (b)    The Company’s unaudited consolidated balance sheet as of the
Balance Sheet Date was prepared in accordance with generally accepted accounting
principles and fairly presents the financial condition of the Company and its
Subsidiaries as at the Balance Sheet Date, subject to normal year-end audit
adjustments. Neither the Company nor any of its Subsidiaries has any liabilities
or obligations of any nature, whether absolute, accrued, contingent or
otherwise, which are not described in such unaudited balance sheet except for
(i) liabilities that may have arisen in the ordinary and usual course of
business since the Balance Sheet Date and that individually or in the aggregate
do not have and could not reasonably be expected to have a material adverse
effect on the Company and its Subsidiaries, taken as a whole, (ii) liabilities
not required to be disclosed in accordance with generally accepted accounting
principles, (iii) liabilities arising under this Agreement or the Related
Agreements, and (iv) other liabilities and obligations expressly disclosed in
the Schedules to this Agreement.

        (c)    The pro forma consolidated balance sheet of the Company referred
to in Section 4.7(a)(ii) has been prepared by management of the Company on a
reasonable basis taking into consideration the effect of the transactions
contemplated hereby as of the Closing Date and none of the Company and its
management is aware of any fact which casts doubt on the accuracy or
completeness thereof. After giving effect to the transactions contemplated
hereby and by the Related Agreements, neither the Company nor any of its
Subsidiaries will have any material liabilities, contingent or otherwise, which
are not referred to in such balance sheet or in the notes thereto other than
liabilities not required to be disclosed in accordance with generally accepted
accounting principles and liabilities arising under this Agreement or the
Related Agreements.

10

        Section 4.8. Absence of Certain Developments. With respect to the
Company and its Subsidiaries, since the Balance Sheet Date, except as indicated
on Schedule 4.8, there has not been:

                (a)    any material adverse change in the assets, properties,
liabilities, financial condition, operating results or business of the Company
and its Subsidiaries, taken as a whole;

                (b)    any damage, destruction or loss, whether or not covered
by insurance, materially and adversely affecting the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries, taken as a whole;

                (c)    any waiver by the Company or any of its Subsidiaries of a
valuable right or of a debt owed to it, except in the ordinary course of
business and that does not materially and adversely affect the assets,
properties, financial condition, operating results or business of the Company
and its Subsidiaries, taken as a whole;

                (d)    any satisfaction or discharge of any lien, claim or
encumbrance or payment of any obligation by the Company or any of its
Subsidiaries, except in the ordinary course of business and that does not
materially and adversely affect the assets, properties, financial condition,
operating results or business of the Company and its Subsidiaries, taken as a
whole;

                (e)    any change or amendment to a material contract or
arrangement by which the Company or any of its Subsidiaries or any of their
assets or properties are bound or subject, except in the ordinary course of
business and that does not materially and adversely affect the assets,
properties, financial condition, operating results or business of the Company
and its Subsidiaries, taken as a whole;

                (f)    any sale, assignment or transfer of any patents or patent
applications, trademarks or trademark applications, service marks, trade names,
corporate names, copyrights or copyright registrations, trade secrets or other
intangible assets, except those which are not material to the assets,
properties, financial condition, operating results or business of the Company
and its Subsidiaries, taken as a whole;

                (g)    any declaration, payment, setting aside or other
distribution of cash or other property to its stockholders with respect to its
capital stock or other equity securities (including, without limitation, any
warrants, options or other rights to acquire its capital stock or other equity
securities), except for repurchases of stock from employees whose employment has
been terminated;

                (h)    any capital expenditures or commitments therefor in
excess of those approved by the Board of Directors;

                (i)    any written agreement by the Company or any Subsidiaries
to do any of the things described in this Section 4.8.

        Section 4.9. Indebtedness and Liens. Neither the Company nor any of its
Subsidiaries has any Indebtedness or Liens upon any of its Property other than
Permitted Indebtedness and Permitted Liens.

        Section 4.10. Indebtedness to and from Officers, Directors and Others.
Except as set forth on Schedule 4.10 hereto, neither the Company nor any of its
Subsidiaries is indebted to any director, officer, employee or consultant of the
Company or any of its Subsidiaries or to any other Affiliate of the Company,
except for amounts due as normal salaries, fees or reimbursement of ordinary
business expenses. Except as set forth on Schedule 4.10, no director, officer,
employee or consultant of the Company or any of its Subsidiaries and no other
Affiliate of the Company is now, or on the Closing Date will be, indebted to the
Company or any Subsidiary of the Company except for ordinary business expense
advances.

        Section 4.11. Licenses, Etc. Schedule 4.11 sets forth a listing of all
franchises, patents, patent applications, patent licenses, patent rights,
trademarks, trademark rights, trade names, trade name rights, copyrights,
licenses, permits, authorizations, certificates of convenience and necessity,
operating rights and other rights as are necessary for the conduct of the
Company’s business as currently conducted. All of the foregoing are in full
force and effect, and the Company is in compliance with the foregoing without
any known conflict with the valid rights of others which could affect or impair
in a material manner the business, assets, financial condition or prospects of
the Company. The Company does not believe it is or will be necessary to utilize
any inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company, except for such inventions, trade
secrets or proprietary information that have been assigned to the Company. To
the Company’s knowledge, the conduct of the Company’s business has not infringed
or misappropriated and does not infringe or misappropriate any proprietary
rights of other persons or entities, nor, to the Company’s knowledge, would any
future conduct as presently contemplated infringe any proprietary rights of
other persons or entities, and, to the Company’s knowledge, no conduct of any
other Person has infringed or misappropriated or does infringe or misappropriate
the proprietary rights of the Company.

        Section 4.12. Solvency. Prior to and taking into account the
consummation of the financing transactions contemplated by this Agreement and
the Related Agreements, the Company is solvent, and has tangible and intangible
assets having a fair value in excess of the amount required to pay its probable
liabilities on its existing debts as they become absolute and matured, and its
capital is not unreasonably small for the conduct of its business as presently
contemplated and the Company has the ability to pay its debts from time to time
incurred in connection therewith as such debts mature.

11

        Section 4.13. Title to Assets; Leases. The Company owns and leases no
real property except for its leases described on Schedule 4.13. Except as
disclosed on Schedule 4.13, the Company enjoys peaceful and undisturbed
possession, and is in compliance with the terms, of such leases and of all
leases of real property, except where failure to enjoy such possession or such
noncompliance would not have a material adverse effect upon the business,
assets, prospects or financial condition of the Company and all such leases are
valid and in full force and effect.

        Section 4.14. Litigation. Except as described on Schedule 4.14, there is
no litigation, action, suit or proceeding, at law or in equity, or any
proceeding before any court, board or other governmental or administrative
agency or any arbitrator pending or, to the knowledge of the Company, after due
inquiry, threatened, involving the Company and its Subsidiaries. No judgment,
decree or order of any court, board or other governmental or administrative
agency or arbitrator has been issued against or binds the Company or its assets
which has or may have any material adverse effect on the business, assets,
financial condition or prospects of the Company and its Subsidiaries, taken as a
whole.

        Section 4.15. Tax Returns. The Company has filed all tax returns and
reports which are required to be filed by it with any foreign, federal, state or
local governmental authority or agency and has paid, or made adequate provision
for the payment of, all assessments received and all taxes which have or may
become due under applicable foreign, federal, state or local governmental law or
regulations with respect to the periods in respect of which such returns and
reports were filed. The Company knows of no additional assessments since the
date of such returns and reports for which adequate reserves appearing on the
balance sheet referred to in Section 4.7(a)(ii) have not been established. The
Company has made adequate provisions for all current or past taxes.

        Section 4.16. Defaults. Except as set forth in Schedule 4.16 hereto,
neither the Company nor any of its Subsidiaries is in default under any
provisions of its respective Charter or by-laws or under any provisions of any
franchise, contract, agreement, lease or other instrument to which it is a party
or by which it or its property is bound, or in violation of any law, judgment,
decree or governmental order, rule or regulation, which default or violation
could affect adversely in any material manner the business, assets, prospects or
financial condition of the Company and its Subsidiaries, taken as a whole.
Neither the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, nor compliance with its terms and conditions
and with the terms and provisions of the Financing Agreements, will conflict or
result in breach of, or constitute a default under, any of the material terms,
obligations, covenants, conditions or provisions of any restriction or of any
material indenture, mortgage, deed of trust, pledge, bank loan or credit
agreement, charter, by-law or any other material agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries or any of their respective properties may be bound or
affected, or any judgment, order, writ, injunction, decree or demand of any
court, arbitrator, governmental agency or result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any property or
asset of the Company or any of its Subsidiaries.

        Section 4.17. Burdensome Obligations. Neither the Company nor any of its
Subsidiaries is party to or bound by any agreement, deed, lease or other
instrument which is so unusual or burdensome as to affect or impair materially
and adversely the business, assets, prospects or financial condition of the
Company and its Subsidiaries, taken as a whole, in the foreseeable future.

        Section 4.18. Employee Benefit Plans.

        (a)    Schedule 4.18 contains a true and complete list of each Employee
Benefit Plan and each Employee Agreement and identifies each Employee Benefit
Plan which is a Guaranteed Pension Plan. The Company does not have any liability
or obligations in respect of any Multiemployer Plan.

        (b)    With respect to each Employee Benefit Plan, (i) the Company and
each ERISA Affiliate have performed all material obligations required to be
performed by them under each Employee Benefit Plan; (ii) each Employee Benefit
Plan has been established and maintained in all material respects in accordance
with its terms and in compliance with all applicable laws, statutes, orders,
rules and regulations; (iii) each Employee Benefit Plan intended to qualify
under Section 401 of the Code is, and since its inception has been, so
qualified; (iv) there are no actions, proceedings, arbitrations, suits or claims
pending, or to the knowledge of the Company or any ERISA Affiliate, threatened
or anticipated, (other than routine claims for benefits) against the Company or
any ERISA Affiliate or any administrator, trustee or other fiduciary of any
Employee Benefit Plan with respect to any Employee Benefit Plan or against the
assets of any Employee Benefit Plan; and (v) no Employee Benefit Plan is under
audit or investigation by the Internal Revenue Service (“IRS”), the Department
of Labor (the “DOL”) or the PBGC, and to the knowledge of the Company or any
ERISA Affiliate, no such audit or investigation is pending or threatened.

        (c)    Except with respect to the NuVox, Inc. 2001 Stock Incentive Plan,
the NuVox, Inc. 2001 Performance Plan and the NuVox, Inc. Series D Loan Program,
the execution of, and performance of the transactions contemplated in, this
Agreement will not (either alone or upon the occurrence of any additional or
subsequent event which gives rise to the payments described below)
(i) constitute an event under any Employee Benefit Plan, Equity Incentive Plan
or Employee Agreement that will (or may upon the occurrence of any additional or
subsequent event which gives rise to the payments described below) result in any
material payment (whether of severance pay or otherwise), acceleration,
forgiveness of indebtedness, vesting, distribution, increase in benefits or
obligation to fund benefits with respect to any Employee; (ii) result in the
triggering or imposition of any material restrictions or limitations on the
right of the Company or any ERISA Affiliate to amend or terminate any Employee
Benefit Plan or Equity Incentive Plan; or (iii) entitle any Employee to any
material bonus, retirement, severance, job security or similar benefit or
materially enhance such benefit (including acceleration of vesting or exercise
of an incentive award). Except with respect to the NuVox, Inc. 2001 Stock
Incentive Plan, the NuVox, Inc. 2001 Performance Plan and the NuVox, Inc. Series
D Loan Program, no payment or benefit which will or may be made by the Company
or any ERISA Affiliate with respect to any Employee in connection with the
execution of, and performance of the transactions contemplated in, this
Agreement could be characterized as an “excess parachute payment,” within the
meaning of Section 280G(b)(1) of the Code.

12

        Section 4.19. Representations and Warranties under Related Agreements.
All representations and warranties made by the Company in any of the Related
Agreements or in the certificates delivered in connection therewith are true and
correct in all material respects as of the date hereof with the same force and
effect as though made on and as of the date hereof, and such representations and
warranties are hereby confirmed to you and made representations and warranties
of the Company hereunder as fully as if set forth herein. To the best of the
Company’s knowledge, all representations and warranties made in the Related
Agreements by or on behalf of any party thereto other than the Company and the
Purchasers are true and correct in all material respects.

        Section 4.20. Employment Contracts, Labor Relations. Except as set forth
on Schedule 4.20, neither the Company nor any of its Subsidiaries is a party to
any written employment agreement, arrangement or understanding with any of its
officers or Employees and there are no collective bargaining agreements covering
any of the Employees of the Company or any of its Subsidiaries. Neither the
Company, nor to the Company’s knowledge, any of its employees, is subject to any
noncompete, nondisclosure, confidentiality, employment, consulting or similar
agreements relating to, affecting or in conflict with the present or proposed
business activities of the Company (other than agreements between the Company
and its present and former employees). No consent of any union (or any similar
group or organization) is required in connection with the consummation of the
transactions contemplated hereby or by the Related Agreements. Except as
disclosed in Schedule 4.20, there are no pending, threatened or anticipated
(a) employment discrimination charges or complaints against or involving the
Company or any of its Subsidiaries before any federal, state, or local board,
department, commission or agency, (b) unfair labor practice charges or
complaints, disputes or grievances affecting the Company or any of its
Subsidiaries, (c) union representation petitions respecting the employees of the
Company or any of its Subsidiaries, (d) efforts being made to organize any of
the employees of the Company or any of its Subsidiaries or (e) strikes, slow
downs, work stoppages, or lockouts or threats thereof affecting the Company or
any of its Subsidiaries.

        Section 4.21. Location of Office. The Company's executive offices and
the location where its books and records are kept is at the address set forth
above.

        Section 4.22. Necessary Property. Except as may be set forth in Schedule
4.22 hereto, the properties and assets owned, leased by or licensed to the
Company and its Subsidiaries constitute all of the real and personal properties,
tangible and intangible, which are necessary, used or useful in the conduct of
the businesses of the Company and its Subsidiaries in the manner and to the
extent presently conducted. Except as may be set forth in Schedule 4.22, no
other material real or personal properties are required for the conduct of the
businesses of the Company and its Subsidiaries as presently conducted.

        Section 4.23. Transaction Costs. Except as set forth in Section 11.3 or
on Schedule 4.23, there are no Transaction Costs (as defined below) that will be
payable by the Company with respect to the offer, issue and sale of the Units.
The Purchasers are not responsible for and have no obligation to pay the
Transaction Costs. The term “Transaction Costs” shall mean all of the costs,
fees, and expenses incurred by the Company in connection with the offer, issue
and sale of the Units, including without limitation, broker’s, finder’s or
placement fees or commissions, attorneys’ fees and fees of other professionals.

        Section 4.24. Governmental Regulations. The Company is not a “holding
company”, or a “subsidiary company” of a “holding company”, or an “affiliate” of
a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935; nor is the Company a “registered investment company”, or an
“affiliated person” or a “principal underwriter” of a “registered investment
company”, as such terms are defined in the Investment Company Act of 1940, as
amended.

        Section 4.25. Small Business Concern. The Company, together with its
“affiliates” (as defined in 13 CFR 121.103), qualifies as a “small business
concern” within the meaning of the Small Business Investment Act of 1958, as
amended, and as a “small concern” within the meaning of the rules and
regulations thereunder pertaining to financings by small business investment
companies (13 CFR 201). The Company conducts its business in all respects and
maintains its properties and facilities in such a manner that the financing and
financial assistance provided by the Purchasers will comply with 13 CFR 107.720.

        Section 4.26. Disclosure. No representation, warranty or statement made
in this Agreement, any Related Agreement, or any agreement, certificate,
schedule, statement or document furnished by or on behalf of the Company in
connection herewith or therewith contains any untrue statement of material fact
or omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances in which they were
made, not misleading.

        Section 4.27. Governmental Licenses. Schedule 4.27 describes and refers
to the types of licenses, consents, permits, approvals and authorizations of
public or governmental bodies including, without limitation, the FCC, and the
states, counties and municipalities in which the businesses of the Company or
its Subsidiaries are located, which are required in connection with and are
material to the installation, conduct and operation of the business of the
Company or its Subsidiaries (collectively referred to as the “Authorizations”).

13

        Section 4.28. Compliance with Laws. The Company and each of its
Subsidiaries are in compliance in all material respects with and have so
complied with, and are not in any material respect in default under or in
violation of, and the operation of the businesses of the Company and its
Subsidiaries do not contravene in any material respect, any statute, law
(including Environmental Laws or employment laws), ordinance, decree, order,
rule or regulation of any governmental body applicable to the Company or any of
its Subsidiaries or any of their respective businesses, including, without
limitation, the rules and regulations of the FCC.

        Section 4.29. Acquisition Agreements. Except for the transactions
contemplated by this Agreement and the Related Agreements, and except as set
forth in Schedule 4.29, neither the Company nor any of its Subsidiaries is a
party to, bound by or the subject of, any agreement or understanding relating to
the purchase or investment by any Person in the assets or stock of the Company
or any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
is a party to, bound by or the subject of, any agreement or understanding
relating to the purchase of or investment by the Company or any of its
Subsidiaries in the assets or stock of any Person.

        Section 4.30. Material Contracts and Obligations. Attached hereto as
Schedule 4.30 is a true, complete and accurate list, categorized by subject
matter, of all of the following outstanding contracts, agreements, plans, leases
and commitments entered into by the Company or any of its Subsidiaries which are
in writing or, to the best of the Company’s knowledge, have been orally agreed
to by the Company or any of its Subsidiaries:

          (i)    all purchase orders or contracts for the purchase of materials,
products or supplies which are for a term of more than 6 months, or involve
aggregate payments by the Company or any of its Subsidiaries of more than
$10,000, or which were entered into other than in the ordinary course of
business of the Company and its Subsidiaries;

          (ii)    all written employment, consulting or service contracts with
any stockholder, director, officer, consultant, advisor or employee of the
Company, any person related by blood or marriage to any such Person or any other
Affiliate of the Company, and any such oral contracts which are not terminable
at will by the Company or any of its Subsidiaries;

          (iii)    all plans, contracts or arrangements providing for stock
options or stock purchases, bonuses, pensions, deferred or incentive
compensation, retirement or severance payments, profit-sharing, insurance or
other benefit plans or programs for any stockholder, director, officer,
consultant, advisor or employee of the Company or any of its Subsidiaries;

          (iv)    all contracts for construction or for the purchase of real
estate, improvements, fixtures, equipment, machinery and other items which under
GAAP constitute capital expenditures;

          (v)    all contracts relating to the rental or use of equipment,
vehicles, other personal property or fixtures;

          (vi)    all contracts relating in any way to direct or indirect
Indebtedness for borrowed money or evidenced by a bond, debenture, note or other
evidence of Indebtedness (whether secured or unsecured) of or to the Company or
any of its Subsidiaries, and all Liens with respect to any Property used or
owned by the Company or any of its Subsidiaries;

          (vii)    all contracts substantially restricting the Company or any of
its Subsidiaries from engaging in any line of business or competing with any
Person or in any geographical area, or from using or disclosing any information
in its possession (other than routine supplier and customer confidentiality
agreements);

          (viii)    all license agreements, either as licensor or licensee;

          (ix)    all joint venture contracts and agreements involving a sharing
of profits;

          (x)    all contracts, commitments or shared services arrangement with
any Affiliate and all contracts or commitments not made in the ordinary course
of its business; and

          (xi)    all other contracts, except those which are (A) cancelable on
30 days’ or less notice without any penalty or other financial obligation or (B)
if not so cancelable, involve annual aggregate payments by or to the Company or
any of its Subsidiaries of $5,000 or less.

        Except as set forth on Schedule 4.30, all contracts, agreements, plans,
leases and commitments required to be disclosed to the Purchasers pursuant to
this Section 4.30 are valid, binding and in full force and effect as to the
Company and its Subsidiaries, and none of the Company or any of its Subsidiaries
or, to the best of the Company’s knowledge, any other party thereto, is in
material breach or material violation of, or material default under, nor is
there any reasonable basis for a claim of material breach or violation by the
Company or any of its Subsidiaries of, or default by the Company or any of its
Subsidiaries under, the terms of any such contract, agreement, plan, lease or
commitment, and no event has occurred which constitutes or, with the lapse of
time or the giving of notice or both, would constitute such a material breach,
violation or default by the Company or any of its Subsidiaries thereunder.

        Section 4.31. Environmental and Safety Laws. To the Company’s knowledge,
neither the Company nor any of its Subsidiaries is in violation of any
applicable Environmental Law or any applicable statute, law or regulation
relating to occupational health and safety and to the Company’s knowledge, no
material expenditures are or will be required in order to comply with any such
existing statute, law or regulation.

        Section 4.32. Investments in Real Property Holding Interests. The
Company’s capital stock does not constitute a United States real property
interest as that term is defined in Section 897(c)(1)(A)(ii) of the Code. The
preceding representation is based on a determination by the Company that the
Company is not and, since its inception, has not been a United States real
property holding corporation (as that term is defined in Section 897(c)(2) of
the Code) (a “USRPHC”). From time to time, upon request of any Purchaser, the
Company shall make a determination as to its status as a USRPHC. If at any time
in the future the Company should become a USRPHC, the Company shall, as promptly
as possible, notify each Purchaser of such change in status.

14

        Section 4.33. Unrelated Business Taxable Income. Any gross income
derived by the Purchasers from the Series D Preferred Stock, the Series D
Warrants, the Series E Warrants, the Series E Preferred Stock (when issued) and
the Conversion Stock, as holders thereof, shall be in the form of dividends, if
any, and capital gains and losses from the disposition of property. This Section
4.33 shall not be deemed to apply to (i) any compensation (in cash, stock or
other form), received by any designee of a Purchaser in his or her capacity as a
director of the Company, that is transferred to such Purchaser, (ii) any income
derived by any Purchaser from the Company with respect to which such Purchaser
has expressly waived in writing the application of the provisions of this
Section 4.33, or (iii) any income derived by any Purchaser pursuant to the
reimbursement of expenses provisions hereof.


ARTICLE V. PURCHASERS’ INVESTMENT REPRESENTATIONS AND WARRANTIES

        Each Purchaser, as to itself, severally and not jointly, hereby
represents and warrants to the Company and to the directors and control persons
(within the meaning of the Securities Act) of the Company as follows:

          (i)    Such Purchaser recognizes that an investment in the Company is
highly speculative and involves significant risks, including, without
limitation, those disclosed on Schedule 5.1(i) hereto.

          (ii)    Such Purchaser has been afforded the opportunity to ask
questions and to receive answers concerning the terms and conditions of the
purchase of the Units and to obtain any additional information which the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy of the information set forth in this Agreement.
The Company has responded to all inquiries that such Purchaser has made of it
concerning the Company, its business, financial condition and prospects or any
other matter relating to the operations of the Company and the offering and sale
of the Units. No oral or written statement or inducement which is contrary to
the information set forth in this Agreement has been made by or on behalf of the
Company to such Purchaser.

          (iii)    Except for (a) certain Purchasers which the Company has
separately agreed in writing are not subject to the representation set forth in
this paragraph, all of whose names are set forth on Schedule 5.1(iii), and (b)
those Purchasers who are purchasing Units registered under the Securities Act
(which Purchasers are also not subject to the representation set forth in this
paragraph), such Purchaser is an "accredited investor" (as defined in Rule 501
of Regulation D promulgated under the Securities Act) and has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Units.

          (iv)    Such Purchaser (a) has adequate means of providing for its
current needs and possible contingencies, (b) has no need for liquidity in its
investment, (c) is able to bear the economic risks of such investment in the
Units, (d) at the present time, can afford a complete loss of such investment in
the Units.

          (v)    Such Purchaser is purchasing the Units for its own account, for
investment purposes, and not for distribution, assignment or resale to others;
provided, however, that nothing contained herein shall prevent any Purchaser and
subsequent holders of the Series D Preferred Stock or the Series E Preferred
Stock from transferring such securities in compliance with the provisions of
Article X hereof. No other Person has any direct or indirect beneficial interest
in the Units, except as disclosed by such Purchaser to the Company and except
investors in such Purchaser.

          (vi)    Such Purchaser understands that (a) there is and will be no
market for the Series D Preferred Stock, the Series E Preferred Stock or Common
Stock, (b) the sale of the Units have not been and will not be registered under
the Securities Act or any state securities laws in reliance on the exemption for
nonpublic offerings provided by Section 4(2) of the Securities Act and
Regulation D promulgated thereunder and analogous state securities law
provisions, and the securities acquired as a result of such Purchaser's
investment in Units must be held indefinitely unless they are subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available, (c) except as expressly provided
in the Registration Rights Agreement, the Company is under no obligation to
register the Series D Preferred Stock, the Series D Warrants, the Series E
Warrants, any series of the Series E Preferred Stock or the Conversion Stock
(when issued) on such Purchaser's behalf or to assist it in complying with any
exemption from registration, and (d) none of the Series D Preferred Stock, the
Series D Warrants, the Series E Warrants, the Series E Preferred Stock or the
Conversion Stock may be sold pursuant to Rule 144 promulgated by the SEC
pursuant to the Securities Act unless all of the conditions of that Rule are
met.

          (vii)    Such Purchaser understands that no Federal or state agency
has passed or will pass upon the Series D Preferred Stock, the Series D
Warrants, the Series E Warrants, any of the series of Series E Preferred Stock
or the Conversion Stock or made or will make any finding or determination as to
the fairness of the investment or any recommendation or endorsement of the
Series D Preferred Stock, the Series D Warrants, the Series E Warrants, any
series of the Series E Preferred Stock or the Conversion Stock. Such Purchaser
will not transfer the Series D Preferred Stock, the Series D Warrants, the
Series E Warrants or the Series E Preferred Stock or the Conversion Stock
issuable upon conversion of the Series D Preferred Stock or Series E Preferred
Stock without registering or qualifying the same under applicable securities
laws unless such transfer is exempt under such laws.



15

          (viii)    Such Purchaser has not been furnished any offering
literature other than this Agreement, the written materials described in
Schedule 5.1(viii) hereto and other materials which the Company may have
provided at the request of such Purchaser, and such Purchaser has relied only on
the information contained in this Agreement, the written materials described in
Schedule 5.1(viii) hereto and the other information furnished or made available
to such Purchaser by the Company, as described in subparagraph (ii) above.

          (ix)    Such Purchaser has its principal place of business or, in the
case of individuals, home address at the address set forth in the books and
records of the Company as provided to the Company by such Purchaser on or prior
to the date hereof.

          (x)    Such Purchaser certifies, under penalties of perjury, (a) that
the social security or federal taxpayer identification number previously
provided by the Purchaser to the Company is true and complete and (b) that such
Purchaser is not subject to backup withholding either because such Purchaser has
not been notified that such Purchaser is subject to backup withholding as a
result of a failure to report all interest or dividends, or the IRS has notified
such Purchaser that such Purchaser is no longer subject to backup withholding.

        The representations and warranties of the Purchasers herein shall not
limit or modify the representations and warranties of the Company set forth in
this Agreement.

        Each Purchaser, severally and not jointly, agrees to indemnify and hold
harmless the Company, its officers, directors, and control persons (within the
meaning of the Securities Act) from and against any and all damage, loss,
liability, cost and expense (including reasonable attorneys’ fees) which any of
them may incur by reason of any breach of the representations and warranties
made by such Purchaser herein; provided, however, that each such Purchaser’s
indemnification obligation pursuant to this Article V shall, with respect to
each such Purchaser, be limited to the aggregate Purchase Price of the Units
paid by such Purchaser pursuant to this Agreement. All representations,
warranties and covenants in this Agreement, and the indemnification contained in
this Article V, shall survive any closing hereunder.

        The certificates evidencing shares of the Series D Preferred Stock and
the various series of Series E Preferred Stock (when issued upon exercise of the
Series E Warrants) shall be imprinted with a legend in substantially the
following form:

        “THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
ACT, AND SUCH SHARES CANNOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO THE
REGISTRATION PROVISIONS OF SUCH ACTS OR AN EXEMPTION THEREFROM.

        THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS ON TRANSFER CONTAINED IN A CERTAIN SECURITIES PURCHASE
AGREEMENT BY AND AMONG THE COMPANY AND THE PURCHASER OF SUCH SHARES, A COPY OF
WHICH IS AVAILABLE AT THE PRINCIPAL OFFICES OF THE COMPANY.”


ARTICLE VI. CONDITIONS TO PURCHASE

        Section 6.1. Purchaser’s Conditions. Each Purchaser’s obligation to
purchase the Units to be purchased on the Closing Date or the Subsequent Closing
Date, as the case may be, by such Purchaser pursuant to this Agreement is
subject to compliance by the Company with its agreements herein contained, and
to the satisfaction, on or prior to the Closing Date of the following conditions
unless waived in writing by such Purchaser; provided, however, that in the event
that the Closing occurs, the conditions set forth in this Section 6.1 shall be
deemed satisfied for purposes of the Subsequent Closing:

          Section 6.1.1. Related Agreements. Each of the Related Agreements
shall have been executed and delivered in the forms provided for herein, and
each of the Related Agreements shall be in full force and effect and no term or
condition thereof shall have been amended, modified or waived except with the
prior written consent of such Purchaser. All covenants, agreements and
conditions contained in the Related Agreements which are to be performed or
complied with by the Company on or prior to the Closing Date shall have been
performed or complied with in all material respects (or waived with the prior
written consent of such Purchaser). The amendments to the Prior Purchase
Agreements contemplated by Article XXII hereof shall have become effective.


          Section 6.1.2. Charter Documents; Good Standing Certificate. Such
Purchaser shall have received from the Company (a) a copy, certified by the
Secretary of State of Delaware, of the Amended and Restated Certificate of
Incorporation of the Company, (b) a copy, certified by a duly authorized officer
of the Company to be true and complete as of the Closing Date of the by-laws of
the Company; and (c) certificates, dated not more than ten days prior to the
Closing Date of the Secretaries of State of Delaware and Missouri, as to the
Company’s corporate good standing in such states.


          Section 6.1.3. Proof of Corporate Action. Such Purchaser shall have
received from the Company copies, certified by a duly authorized officer thereof
to be true and complete as of the Closing Date, of the records of all corporate
action taken by the Company to authorize the execution, delivery and performance
of this Agreement and each of the Related Agreements.


          Section 6.1.4. Incumbency Certificate. Such Purchaser shall have
received from the Company an incumbency certificate, dated the Closing Date,
signed by a duly authorized officer thereof and giving the name and bearing a
specimen signature of each individual who shall be authorized to sign, in the
name and on behalf of the Company, this Agreement and each of the Related
Agreements, and to give notices and to take other action on behalf of the
Company hereunder.


16

          Section 6.1.5. Legal Opinion. The Purchasers shall have received from
Bryan Cave LLP, special counsel to the Company, a favorable opinion dated the
Closing Date, substantially in the form of Exhibit E hereto, and covering such
other matters with respect to the transactions contemplated by this Agreement as
the Purchasers may reasonably request.


          Section 6.1.6. Lending Banks. The covenants of the Gabriel
Communications Finance Company contained in Section 6.6 of the Company’s Credit
and Guarantee Agreement dated as of October 31, 2000 shall have been amended
substantially on the terms provided in the form of Amendment No. 1 to such
Credit and Guaranty Agreement distributed to the parties thereto on September 7,
2001. In addition, Requisite Lenders (as defined in such Credit and Guarantee
Agreement) shall have acknowledged in writing that, for purposes of Section 8.1
of such agreement, based on information provided to such banks by the Company,
they are not aware of any Default or Event of Default (as such terms are defined
in such Credit and Guarantee Agreement) as of the Closing Date, and evidence of
such acknowledgement shall have been delivered to the Purchasers on the Closing
Date.


          Section 6.1.7. Nortel Networks. The letter agreement dated June 26,
2001 between the Company and Nortel Networks, Inc., pursuant to which (i) Nortel
Networks, Inc. agreed to accept the return of certain products and issued
credits to the Company totaling up to $26.1 million, (ii) the Company agreed to
make payments for other products and services purchased by the Company from
Nortel Networks, Inc. totaling $4.0 million on June 27, 2001, plus $18 million
to be paid out of the proceeds of Nortel Network Inc. loans under the Company’s
Credit and Guarantee Agreement dated as of October 31, 2000, and (iii) the
Company has made a final payment of $4.3 million on July 27, 2001, shall be in
full force and effect on the Closing Date.


          Section 6.1.8. Representations and Warranties; Officers’ Certificates.
The representations and warranties of the Company contained or incorporated by
reference herein shall be true and correct in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date, except for those representations and warranties which relate
specifically to a particular date, provided that such representations and
warranties were true and correct in all respects as of such date; no event or
condition shall have occurred or would result from the issuance of any of the
Series D Preferred Stock, the Series D Warrants or Series E Warrants which would
be a Default or an Event of Default, and the Company shall have performed and
complied with, in all material respects, all conditions and agreements required
to be performed or complied with by it prior to the Closing; and such Purchaser
shall have received on the Closing Date a certificate to these effects signed by
an authorized officer of the Company.


          Section 6.1.9. Legality; Governmental and Other Authorizations. The
purchase of the Units shall not be prohibited by any law or governmental order
or regulation. All necessary consents, approvals, licenses, permits, orders and
authorizations of, or registrations, declarations and filings with, any
governmental or administrative agency or of or with any other Person, with
respect to any of the transactions contemplated by this Agreement or any of the
Related Agreements (other than the filings with the SEC required to be made
pursuant to Regulation D of the Securities Act), shall have been duly obtained
or made and shall be in full force and effect.


          Section 6.1.10. Due Diligence. Such Purchaser shall have completed its
legal, financial, tax, environmental, accounting and business due diligence
review of the Company with the results thereof satisfactory to such Purchaser in
its sole discretion.


          Section 6.1.11. Payment of Certain Fees and Disbursements. The
Purchasers shall have been reimbursed by the Company pursuant to Section 11.1 of
this Agreement for all reasonable out-of-pocket costs and expenses (including,
but not limited to, the reasonable legal fees of one counsel to certain of the
Purchasers, which shall be Fried, Frank, Harris, Shriver & Jacobson) incurred by
them through the Closing Date in connection with the transactions contemplated
by this Agreement. The Company shall not have any obligation to reimburse the
Purchasers for any costs or expenses for any legal fees other than the fees to
Fried, Frank, Harris, Shriver & Jacobson described above.


          Section 6.1.12. SBIC Documentation. The Company shall have executed
and delivered to each Purchaser that is a Federal licensee (an “SBIC Investor”)
under the Small Business Investment Act of 1958, as amended (the “Small Business
Act”), upon request of such SBIC Investor, (i) a Size Status Declaration on Form
480 of the United States Small Business Administration (“SBA”), (ii) an
Assurance of Compliance on SBA Form 652, (iii) an SBA Certification in
substantially the form provided to the Company by such SBIC Investor and
(iv) the information required for such SBIC Investor to prepare a Portfolio
Financing Report on SBA Form 1031.


          Section 6.1.13. Certification of Securities Holdings. The Company
shall have provided to Centennial Fund V, L.P. (“Centennial”) a certification of
the direct and indirect holdings of securities of the Company by certain persons
designated by Centennial as required by Centennial’s governing documents.


          Section 6.1.14. Minimum Investment. The Purchasers shall purchase at
least 50,000,000 Units at the Closing.


          Section 6.1.15. Minimum Vote. The Certificate of Amendment to
Certificate of Incorporation in the form of Exhibit D attached hereto shall have
been approved by holders of at least a majority of the shares of Common Stock
and each series of Preferred Stock of the Company existing on the date hereof.


          Section 6.1.16. General. All instruments and legal, governmental,
administrative and corporate proceedings in connection with the transactions
contemplated by this Agreement and the Related Agreements shall be reasonably
satisfactory in form and substance to the Purchasers, and the Purchasers shall
have received copies of all documents which Purchasers may have reasonably
requested in connection therewith, including, without limitation, records of
corporate proceedings, the opinion of counsel contemplated by Section 6.1.5 and
any consents, licenses, approvals, permits and orders required to be secured by
the Company in connection with the transactions contemplated hereby.

17

        Section 6.2. The Company’s Conditions. The Company’s obligation to issue
and sell the Units to be purchased on the Closing Date or the Subsequent Closing
Date, as the case may be, pursuant to this Agreement, and to issue the
additional Series D Warrants as provided in Section 2.4 hereof on the Closing
Date or the Subsequent Closing Date, as the case may be, are subject to
compliance by each Purchaser with its agreements herein contained, and to the
satisfaction, on or prior to the Closing Date of the following conditions:

          Section 6.2.1. Related Agreements. The Amendment to Stockholders’
Agreement, the Amendment to Shareholders’ Agreement and the Amendment to
Registration Rights Agreement, in the forms provided for herein, shall have been
executed and delivered by each of the Purchasers and by at least such additional
stockholders of the Company, if any, as shall be required in order for such
amendments to become effective in accordance with their terms, and each of the
other Related Agreements shall be in full force and effect and no term or
condition thereof shall have been amended, modified or waived except with the
prior written consent of the Company. All covenants, agreements and conditions
contained in the Related Agreements which are to be performed or complied with
by the Purchasers on or prior to the Closing Date shall have been performed or
complied with in all material aspects (or waived with the prior written consent
of the Company). The amendments to the Prior Purchase Agreements contemplated by
Article XXII hereof shall have become effective.


          Section 6.2.2. Stockholder Approval. The stockholders of the Company
shall have approved the amendments to the Company’s Charter which are set forth
in the Certificate of Amendment to the Certificate of Incorporation of the
Company, substantially in the form of Exhibit D hereto, and such certificate
shall have been filed and become effective.


          Section 6.2.3. Legality; Governmental and Other Authorizations. The
sale of the Units shall not be prohibited by any law or governmental order or
regulation. All necessary consents, approvals, licenses, permits, orders and
authorizations of, or registrations, declarations and filings with, any
governmental or administrative agency or of or with any other Person, with
respect to any of the transactions contemplated by this Agreement or any of the
Related Agreements (other than the filings with the SEC required to be made
pursuant to Regulation D of the Securities Act), shall have been duly obtained
or made and shall be in full force and effect.


          Section 6.2.4. Waiver of Preemptive Rights. The stockholders of the
Company shall have waived any and all preemptive rights pursuant to Section 3 of
the Stockholders’ Agreement with respect to the sale of the Units and the
issuance of the additional Series D Warrants pursuant to Section 2.4 hereof.


          Section 6.2.5. Lending Banks. The covenants of the Gabriel
Communications Finance Company contained in Section 6.6 of the Company’s Credit
and Guarantee Agreement dated as of October 31, 2000 shall have been amended
substantially on the terms provided in the form of Amendment No. 1 to such
Credit and Guaranty Agreement distributed to the parties thereto on September 7,
2001. In addition, Requisite Lenders (as defined in such Credit and Guarantee
Agreement) shall have acknowledged in writing that, for purposes of Section 8.1
of such agreement, based on information provided to such banks by the Company,
they are not aware of any Default or Event of Default (as such terms are defined
in such Credit and Guarantee Agreement) as of the Closing Date, and evidence of
such acknowledgement shall have been delivered to the Purchasers on the Closing
Date.


          Section 6.2.6. Nortel Networks. The letter agreement dated June 26,
2001 between the Company and Nortel Networks, Inc., pursuant to which (i) Nortel
Networks, Inc. agreed to accept the return of certain products and issued
credits to the Company totaling up to $26.1 million, (ii) the Company agreed to
make payments for other products and services purchased by the Company from
Nortel Networks, Inc. totaling $4.0 million on June 27, 2001, plus $18 million
to be paid out of the proceeds of Nortel Network Inc. loans under the Company’s
Credit and Guarantee Agreement dated as of October 31, 2000, and (iii) the
Company has made a final payment of $4.3 million on July 27, 2001, shall be in
full force and effect on the Closing Date.


          Section 6.2.7. Minimum Investment. The Purchasers shall purchase at
least 50,000,000 Units at the Closing.


          Section 6.2.8. General. All instruments and legal, governmental and
administrative and corporate proceedings in connection with the transactions
contemplated by this Agreement and the Related Agreements shall be reasonably
satisfactory in form and substance to the Company, and the Company shall have
received copies of any consents, licenses, approvals, permits and orders secured
by any Purchaser in connection with the transactions contemplated hereby.


18


ARTICLE VII.

COVENANTS APPLICABLE TO THE COMPANY WHILE ANY OF THE
SERIES D PREFERRED STOCK, SERIES D WARRANTS, SERIES E
WARRANTS OR SERIES E PREFERRED STOCK ARE OUTSTANDING

        The Company covenants that, so long as any of the shares of Series D
Preferred Stock, Series D Warrants, Series E Warrants or shares of any series of
Series E Preferred Stock are outstanding, the Company will comply and will cause
each of its Subsidiaries to comply with the following provisions unless
otherwise consented to in writing by the Majority Holders:

        Section 7.1. Records and Accounts. Each of the Company and its
Subsidiaries will keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with generally
accepted accounting principles and will maintain adequate accounts and reserves
for all taxes (including income taxes), all depreciation, depletion,
obsolescence and amortization of its Properties, all contingencies, and all
other reserves, all in accordance with GAAP.

        Section 7.2. Corporate Existence; Subsidiaries; Maintenance of
Properties. The Company and its Subsidiaries will not engage in any business
other than providing telecommunications services and those businesses reasonably
ancillary thereto. Unless authorized by the Board of Directors each of the
Company and its Subsidiaries will (a) preserve and keep in full force and effect
its corporate existence, rights and franchises, and (b) maintain all of its
Properties used or useful in the conduct of its business in good condition,
repair and working order (normal wear and tear excepted) and cause to be made
all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Company may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this Section 7.2
shall prevent the Company or any of its Subsidiaries from discontinuing the
operation and maintenance of any of such Properties if such discontinuance is,
in the judgment of the Company, desirable in the conduct of such Person’s
business and does not in the aggregate materially adversely affect the business
of the Company and its Subsidiaries taken as a whole.

        Section 7.3. Insurance. Each of the Company and its Subsidiaries will
maintain with financially sound and reputable insurance companies, funds or
underwriters insurance of the kinds, covering the risks and in the relative
proportionate amounts which, in the judgment of the Board of Directors, are
usually carried by reasonable and prudent companies conducting businesses
similar to that of the Company and its Subsidiaries.

        Section 7.4. Taxes and Claims. Each of the Company and its Subsidiaries
will pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon the Company and its Subsidiaries and their Properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies, which if unpaid might by
law become a Lien upon any of their Properties; provided, however, that any such
tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Company or any of its Subsidiaries shall have set aside
on its books adequate reserves with respect thereto; and provided, further, that
the Company and its Subsidiaries will pay or cause to be paid all such taxes,
assessments, charges, levies or claims forthwith upon the commencement of
foreclosure on any Lien which may have attached as security therefor.

        Section 7.5. Inspection of Properties and Books. Upon the request of any
holder of Series D Preferred Stock, Series D Warrants, Series E Warrants or any
series of Series E Preferred Stock, the Company will furnish such information
regarding the business, affairs, prospects and financial condition of the
Company and its Subsidiaries as such holder may reasonably request. Each of the
Company and its Subsidiaries shall permit any holder of Series D Preferred
Stock, Series D Warrants, Series E Warrants or any series of Series E Preferred
Stock or any of its designated representatives, at their respective cost, to
visit and inspect any of the properties of the Company and its Subsidiaries, to
examine the books of account of the Company and its Subsidiaries (and to make
copies thereof and extracts therefrom), and to discuss the affairs, finances and
accounts of each of the Company and its Subsidiaries with, and to be advised as
to the same by, officers of such Persons, all at such reasonable times and
intervals as such holder may reasonably request. At least three days prior to
any interview of an officer of such holder, the chief executive officer of the
Company shall be notified of such interview and shall be invited to attend such
interview. Prior to making any such inspection or conducting any such
interviews, such holder of Series D Preferred Stock, Series D Warrants, Series E
Warrants or such series of Series E Preferred Stock, as the case may be, and its
representatives who are making the inspection or conducting the interviews shall
execute confidentiality and non-disclosure agreements reasonably acceptable to
the Company and its counsel and such holder and its counsel. Each Purchaser
listed on Schedule 7.5 shall be entitled to have one representative attend
meetings of the Board of Directors as a non-voting observer. In connection
therewith, the Company shall provide each such representative with a copy of all
notices, minutes, consents and other materials, financial or otherwise, which
the Company provides to members of its Board of Directors concurrently with the
delivery of such information to the members of its Board of Directors.
Participation by such observers in any meeting of the Board of Directors shall
be at the reasonable discretion of the Chairman of the Board. Any such observer
may be excluded from all or any portion of any meeting in which the Board of
Directors is (i) considering matters with respect to which such observer or any
Affiliate of such observer has a conflict of interest, (ii) when deemed
reasonably advisable by the Chairman of the Board and/or counsel for the Company
to preserve an attorney-client privilege or the confidentiality of any other
significant matter and (iii) when the Board of Directors by majority vote
otherwise resolves to conduct its proceedings in executive session. The Company
shall reimburse out-of-pocket expenses only for one representative of the
Purchasers listed on Schedule 7.5 that has not designated or nominated, and does
not have a contractual right to designate or nominate, a member of the Board of
Directors. Each such holder of Series D Preferred Stock, Series D Warrants,
Series E Warrants or a series of Series E Preferred Stock that is required to be
a “venture capital operating company” as defined in the regulations promulgated
under ERISA shall be entitled to consult with and advise management of the
Company on significant business issues, including proposed annual operating
plans, and to meet with management on a regular basis to review the Company’s
progress in meeting such operating plans.

19

        Section 7.6. Compliance with Laws, Contracts, Licenses and Permits. The
Company and each of its Subsidiaries will comply with (a) all applicable laws
and regulations, (b) the provisions of its Charter and by-laws, (c) all
agreements and instruments by which it or any of its Properties may be bound
(including, without limitation, the Related Agreements) (d) all applicable
decrees, orders, and judgments and (e) all required approvals, permits and
licenses. If at any time while any Series D Preferred Stock, Series D Warrants,
Series E Warrants or series of Series E Preferred Stock is outstanding, any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that any of the Company or its Subsidiaries may lawfully fulfill any of its
obligations hereunder, each of the Company and its Subsidiaries will immediately
take or cause to be taken all reasonable steps within its power to obtain such
authorization, consent, approval, permit or license and furnish the holders of
the Series D Preferred Stock, Series D Warrants, Series E Warrants and such
outstanding series of Series E Preferred Stock with evidence thereof.

        Section 7.7. Employee Benefit Plans. Neither of the Company nor any
ERISA Affiliate will:

                (a)    engage in any "prohibited transaction" within the meaning
ofss.406 of ERISA orss.4975 of the Code;

                (b)    permit any Guaranteed Pension Plan to incur an
“accumulated funding deficiency”, as such term is defined in §302 of ERISA,
whether or not such deficiency is or may be waived;

                (c)    fail to contribute to any Guaranteed Pension Plan to an
extent which, or terminate any Guaranteed Pension Plan in a manner which, could
result in the imposition of a lien or encumbrance on the assets of the Company
or any of its Subsidiaries pursuant to §302(f) or §4068 of ERISA; or

                (d)    permit or take any action which would result in the
aggregate benefit liabilities (with the meaning of §4001 of ERISA) of all
Guaranteed Pension Plans exceeding the value of the aggregate assets of such
plans, disregarding for this purpose the benefit liabilities and assets of any
such plan with assets in excess of benefit liabilities.

        The Company will (i) promptly upon filing the same with the Department
of Labor or IRS, furnish to each holder of Series D Preferred Stock, Series D
Warrants, Series E Warrants or any series of Series E Preferred Stock a copy of
the most recent actuarial statement required to be submitted under §103(d) of
ERISA and Annual Report, Form 5500, with all required attachments, in respect of
each Guaranteed Pension Plan and (ii) promptly upon receipt or dispatch, furnish
to each holder of Series D Preferred Stock, Series D Warrants, Series E Warrants
or any series of Series E Preferred Stock a copy of any notice, report or demand
sent or received in respect of a Guaranteed Pension Plan under §§302, 4041,
4042, 4043, 4063, 4065, 4066 and 4068 of ERISA, or in respect of a Multiemployer
Plan, under §§4041A, 4202, 4219, 4242 or 4245 of ERISA.

        Section 7.8. Further Assurances. The parties will cooperate with each
other and execute such further instruments and documents as any party shall
reasonably request to carry out the transactions contemplated by this Agreement.

        Section 7.9. Notices. The Company will promptly notify each holder of
Series D Preferred Stock, Series D Warrants, Series E Warrants or any series of
Series E Preferred Stock in writing of the occurrence of any Default or Event of
Default or if any Person shall give any notice or take any other action in
respect of a claimed default (whether or not constituting a Default or an Event
of Default) under any of the Related Agreements or any other Default with
respect to a material agreement to which the Company or any of its Subsidiaries
is a party. The Company also covenants and agrees to promptly provide each
holder of Series D Preferred Stock, Series D Warrants, Series E Warrants and any
series of Series E Preferred Stock with written notice: (a) upon the Company or
any of its Subsidiaries’ obtaining knowledge of any violation of any
Environmental Law regarding the Property or the operations of the Company or any
of its Subsidiaries; (b) upon the Company or any of its Subsidiaries’ obtaining
knowledge of any potential or known release, or threat of release, of any
Hazardous Materials at, from, or into the Property which it reports in writing
or is reportable by it in writing to any governmental authority; (c) upon the
Company or any of its Subsidiaries’ receipt of any notice of violation of any
Environmental Laws or of any release or threatened release of Hazardous
Materials at, from or into the Property, including a notice or claim of
liability or potential responsibility from any third party (including without
limitation any federal, state or local governmental officials) and including
notice of any formal inquiry, proceeding, demand, investigation or other action
with regard to (i) the Company, any of its Subsidiaries or any other Person’s
operation of the Property or (ii) contamination on, from or into the Property;
(d) upon the Company or any of its Subsidiaries’ receipt of notice of any
investigation or remediation of offsite locations at which the Company, any of
its Subsidiaries or any of their predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials; or (e) upon the Company or any of
its Subsidiaries’ obtaining knowledge that any expense or loss has been incurred
by such governmental authority in connection with the assessment, containment,
removal or remediation of any Hazardous Materials with respect to which the
Company or any of its Subsidiaries may be liable or for which a Lien may be
imposed on the property.

        Section 7.10. Restrictions on Indebtedness. Neither the Company nor any
of its Subsidiaries will create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than
the following (“Permitted Indebtedness”):

20

          (i)    Indebtedness as set forth in Schedule 7.10 hereto;

          (ii)    obligations, contingent and otherwise, which in accordance
with GAAP are classified on the obligor's balance sheet as liabilities or
referred to in the footnotes thereto, which are incurred in the ordinary course
of business and not incurred through (A) the borrowing of money, or (B) the
obtaining of credit except for credit on an open account basis customarily
extended in connection with normal purchases of goods and services; and

          (iii)    any other Indebtedness of the Company and its Subsidiaries
which shall be approved by a Supermajority Board Vote.

        Section 7.11. Restrictions on Liens. Neither the Company nor any of its
Subsidiaries will create or incur or suffer to be created or incurred or to
exist any Lien of any kind upon any of its Properties or assets of any character
whether now owned or hereafter acquired, or upon the income or profits
therefrom; or transfer any of such Property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; or acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; or suffer to exist for a period of more than
thirty days after the same shall have been incurred any Indebtedness or claim or
demand against it which if unpaid might by law or upon bankruptcy or insolvency,
or otherwise, be given any priority whatsoever over its general creditors (other
than those claims which the Company is contesting in good faith by appropriate
proceedings and as to which the Company shall have set aside on its books
adequate reserves with respect thereto); or sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles or chattel paper,
with or without recourse; provided, however, that the Company and its
Subsidiaries may create or incur or suffer to be created or incurred or to exist
any of the following (“Permitted Liens”):

        (a)    Liens to secure taxes, assessments and other government charges
or claims for labor, material or supplies in respect of obligations not overdue
or due but being contested to the extent permitted by Section 7.4;

        (b)    Deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations;

        (c)    Liens in respect of final judgments or awards against the Company
or any of its Subsidiaries in an aggregate amount of not greater than $100,000
(in excess of available insurance recoveries);

        (d)   Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens;

        (e)    Encumbrances consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and irregularities in the
title thereto, landlord’s or lessor’s Liens under leases to which the Company or
any of its Subsidiaries is a party, and other minor Liens or encumbrances none
of which interferes materially with the use of the property affected in the
ordinary conduct of the business of the Company and its Subsidiaries and which
defects do not individually or in the aggregate have a material adverse effect
on the business, assets, financial condition or prospects of the Company or any
of its Subsidiaries;

        (f)   Any Liens on the assets and Property of the Company or any of its
Subsidiaries from time to time securing Permitted Indebtedness;

        (g)   Any Liens existing on the date of this Agreement and referred to
on Schedule 7.11 attached hereto; and

        (h)   Any other Liens which shall be approved by the Board of Directors
by a Supermajority Board Vote.

        Section 7.12. Distributions. Unless approved by a Supermajority Board
Vote, the Company shall not make any Distribution.

        Section 7.13. Merger, Consolidation, Sale of Assets or Other
Dispositions. Without the approval of the Board of Directors by a Supermajority
Board Vote, neither the Company nor any of its Subsidiaries will become a party
to any merger or consolidation in which the Company and/or its Stockholders do
not hold a majority of the voting equity in, and do not control, the surviving
entity of such merger or consolidation, or sell, lease, sublease or otherwise
transfer or dispose of (including, but not limited to, any sale and leaseback
transactions) any substantial portion of its Property to any Person whether
directly or indirectly or in a single transaction or a series of related
transactions, other than sales of inventory and used equipment in the ordinary
course of business consistent with past practices; provided, that, the Company
or any wholly-owned Subsidiary may engage in any of the above transactions with
the Company or any other wholly-owned Subsidiary without such approval, so long
as in the case of any merger or consolidation to which it is a party the Company
is the surviving entity.

        Section 7.14. Merger, Consolidation or Other Acquisitions. Neither the
Company nor any Subsidiary shall directly or indirectly, by operation of law or
otherwise, become a party to a merger or consolidation in which the Company
and/or its Stockholders continue to hold in the aggregate a majority of the
voting equity in, or continue to control, the surviving entity of such merger or
consolidation, acquire all or substantially all of the assets (other than
purchases of inventory made in the ordinary course of the Company’s business) or
capital stock of, or otherwise combine with, any Person, unless such acquisition
is approved by the Board of Directors by a Supermajority Board Vote, provided
that the Company or any wholly-owned Subsidiary may engage in any of the above
transactions with the Company or any other wholly-owned Subsidiary without such
approval, so long as in the case of any merger or consolidation to which it is a
party the Company is the surviving entity.

        Section 7.15. Transactions with Affiliates. Unless approved by the Board
of Directors by a Supermajority Board Vote, neither the Company nor any of its
Subsidiaries will engage in any transaction with any Affiliate except for
transactions contemplated by the Related Agreements and except for transactions
by the Company with any Subsidiary or by any Subsidiary with any other
Subsidiary.

21

        Section 7.16. Investments. Unless approved by the Board of Directors by
a Supermajority Board Vote, the Company will not, and will not permit any of its
Subsidiaries to, have outstanding or acquire or commit itself to acquire or hold
any Investment except Investments in: (a) marketable direct obligations issued
or guaranteed by the United States of America which mature within one year from
the date of acquisition thereof or which are subject to a repurchase agreement,
exercisable within 90 days from the date of acquisition of such agreement, with
any commercial bank or trust company incorporated under the laws of the United
States of America or any State thereof or the District of Columbia, (b)
commercial paper maturing within one year from the date of acquisition thereof
and having, at the date of acquisition thereof, the highest rating obtainable
from Moody’s Investors Service, Inc. or Standard & Poor’s Corporation, (c)
bankers’ acceptances eligible for rediscount under Federal Reserve Board
requirements accepted by any commercial bank or trust company referred to in
clause (a) hereof and (d) certificates of deposit maturing within one year from
the date of acquisition thereof issued by any commercial bank or trust company
referred to in clause (a) hereof and having capital and surplus of at least
$100,000,000.

        Section 7.17. Joint Ventures. Neither the Company nor any Subsidiary
will cause or consent to any joint venture engaging in any activity which would
result in a breach of any representation, warranty, covenant or agreement set
forth in this Agreement or which would result in the joint venture being in
breach of any representation, warranty, covenant or agreement set forth in this
Agreement if the joint venture were a Subsidiary.

        Section 7.18. Payments on Permitted Indebtedness. Neither the Company
nor any of its Subsidiaries shall make (i) any payments of the Indebtedness
represented by the Permitted Indebtedness except as specifically required by the
terms of the Permitted Indebtedness or (ii) any prepayments (other than
mandatory prepayments) of such Permitted Indebtedness. In addition, the Company
shall not amend, alter or agree to any such amendment or alteration to the terms
and conditions of any of the documents representing the Permitted Indebtedness
if such amendment changes the principal amount outstanding, the interest rate or
the date of maturity of the Permitted Indebtedness.

        Section 7.19. Response Actions. The Company covenants and agrees that if
any release or disposal of Hazardous Materials shall occur or shall have
occurred on the Property, the Company will cause the prompt containment and
removal of such Hazardous Materials and remediation of the Property as necessary
to comply in all material respects with all Environmental Laws or to preserve in
all material respects the value of the Property.

        Section 7.20. Dilution Protection. Except for shares of Common Stock to
be issued upon conversion of the Series A Preferred Stock, the Series A-1
Preferred Stock, the Series B Preferred Stock, Series C-1 Preferred Stock,
Series C-2 Preferred Stock, the Series C-3 Preferred Stock, the Series D
Preferred Stock, any series of Series E Preferred Stock or the Series F
Preferred Stock, and upon exercise of the Series D Warrants, Series E Warrants,
the Founders’ Warrants, any other options or warrants listed on Schedule 4.5(b)
hereof or any options, warrants or rights issued under the Equity Incentive Plan
(including the stock purchase and exchange programs established thereunder and
any options for shares of Series F Preferred Stock, created before, on or after
the date hereof as contemplated by the Equity Incentive Plan), and any capital
stock of the Company issued pursuant to Acquisitions approved by the Board of
Directors as provided in Section 7.14 hereof, without a Supermajority Board
Vote, neither the Company nor any of its Subsidiaries will (a) issue, sell, give
away, transfer, pledge, mortgage, assign or otherwise dispose of, grant any
rights (either preemptive or other) or options to subscribe for or purchase,
enter into any agreements, or issue any warrants, providing for the issuance of,
in any such case, any capital stock of the Company or any stock or securities
convertible into or exchangeable for any capital stock of the Company or (b)
designate any series of Preferred Stock of a class which has been authorized in
the Company’s Amended and Restated Certificate of Incorporation; provided that
the foregoing approval shall not be required for the issuance or transfer to the
Company or any of its wholly-owned Subsidiaries of securities of any
wholly-owned Subsidiary of the Company. Without the affirmative vote of 66-2/3%
of the outstanding Common Stock and Preferred Stock (on an as converted basis),
voting as a class, the Company will not authorize any additional class of
capital stock or increase the number of shares of authorized capital stock from
that set forth in Section 4.5 hereof or Schedule 4.5(a) hereto; provided, that
the foregoing shall not apply to the authorization of any Series F Preferred
Stock to be created after the date hereof as currently contemplated by the
Equity Incentive Plan existing on the date hereof. The Company shall maintain
such number of authorized and unissued shares of (v) Common Stock to be issued
upon conversion of the Series A Preferred Stock, the Series A-1 Preferred Stock,
the Series B Preferred Stock, Series C-1 Preferred Stock, Series C-2 Preferred
Stock, the Series C-3 Preferred Stock, the Series D Preferred Stock, the various
series of Series E Preferred Stock and the Series F-1 Preferred Stock,
(w) Common Stock to be issued upon exercise of the Founders’ Warrants,
(x) Common Stock to be issued upon exercise of any options, warrants or rights
issued under the Equity Incentive Plan, (y) Series D Preferred Stock to be
issued upon exercise of the Series D Warrants and (z) the various series of
Series E Preferred Stock to be issued upon exercise of the Series E Warrants.

        Section 7.21. Annual Statements. As soon as available and in any event
within 90 days after the close of each fiscal year of the Company commencing
with the fiscal year ending December 31, 2001, the Company will deliver to each
holder of Series D Preferred Stock, Series D Warrants, Series E Warrants or any
series of Series E Preferred Stock (a) an audited consolidated balance sheet and
statement of income and retained earnings and of cash flows of the Company and
its Subsidiaries audited to the extent so required by any “big five” independent
public accounting firm, as selected by the Company, and (b) consolidated
internal unaudited balance sheets and statements of income and retained earnings
and of cash flows of each Subsidiary of the Company, in each case showing the
financial condition of the Company and/or each Subsidiary of the Company as of
the close of such fiscal year and the results of the Company’s and/or such
Subsidiary’s operations during such fiscal year, all on a consolidated basis,
and setting forth in comparative form the comparable statements for the previous
fiscal year, if any. Each of the audited financial statements delivered
hereunder shall be certified by such accounting firm to have been prepared in
accordance with generally accepted accounting principles consistently applied,
accompanied by the written statement of such firm to the effect that such firm
does not know of the existence of any Default or Event of Default, or if such
firm shall have obtained knowledge of any such Default or Event of Default or
other event, setting forth the nature thereof.

22

        Section 7.22. Monthly Statements. Within 30 days after the end of each
month commencing with the month ending September 30, 2001, the Company will
deliver to each holder of Series D Preferred Stock, Series D Warrants, Series E
Warrants or any series of Series E Preferred Stock (a) a consolidated internal,
unaudited balance sheet and statement of income and retained earnings and of
cash flows of the Company as of the end of each such month, and (b) consolidated
internal unaudited balance sheets and statements of income and retained earnings
and of cash flows of each Subsidiary of the Company, in each case including a
comparison of such financial statements to the annual operating budget and
projected monthly balance sheets and statements of income delivered pursuant to
Section 7.23 hereof and certified by the chief financial officer of the Company
to be true and correct and to have been prepared in accordance with GAAP
consistently applied (other than such footnotes which may be required by GAAP),
subject to normal year-end adjustments described in reasonable detail.
Furthermore, in connection with the delivery of the first monthly financial
statements described above following the Closing Date and in connection with the
delivery of the first monthly financial statements following the Subsequent
Closing Date, if not the same, the Company will deliver to each holder of Series
D Preferred Stock, Series D Warrants, Series E Warrants or any series of Series
E Preferred Stock a revised Schedule 4.5(a) indicating (i) the number of shares
of Common Stock and Preferred Stock of the Company that are issued and
outstanding as of the Closing Date or the Subsequent Closing Date, as the case
may be (assuming, on a pro rata basis, that all Persons fully exercise all of
the Series D Warrants in transactions using cash as consideration for such
exercise and all of the Series E Warrants in transactions using existing shares
of Common Stock and Preferred Stock as consideration for such exercise, but
assuming that none of the Founders’ Warrants, the other warrants that may be
listed or described in Schedule 4.5(b) hereof or other options granted or to be
granted pursuant to the Equity Incentive Plan have been exercised on the Closing
Date or the Subsequent Closing Date, as the case may be, unless any such options
or warrants have actually been so exercised), (ii) the per share purchase price
applicable to, and the aggregate number of shares of Common Stock issuable upon
exercise of, the Founders’ Warrants and the other warrants listed on Schedule
4.5(b) after giving effect to the issuance of the Units hereunder set forth
opposite the name of each Purchaser on Exhibit A attached hereto and the
issuance of the additional Series D Warrants listed on Exhibit H attached hereto
(in each case, using the same numbers as used in preparing the table described
in (i) above) and (iii) the aggregate number of shares of Common Stock issuable
upon conversion of all issued and outstanding shares of Preferred Stock as of
the Closing Date or the Subsequent Closing Date, as the case may be, after
giving effect to the issuance of the Units hereunder set forth opposite the name
of each Purchaser on Exhibit A attached hereto and the issuance of the
additional Series D Warrants listed on Exhibit H attached hereto (in each case,
using the same numbers as used in preparing the table described in (i) above).

        Section 7.23. Other Financial Information. The Company will deliver to
each holder of Series D Preferred Stock, Series D Warrants, Series E Warrants
and any series of Series E Preferred Stock, within 30 days prior to the
commencement of each fiscal year, (i) an annual operating budget and projected
monthly balance sheets and statements of income, (ii) as soon as practical after
preparation thereof, complete and correct copies of all quarterly or annual
budgetary analyses or forecasts of the Company and its Subsidiaries (if any)
prepared by management for the use of the Board of Directors and (iii) updated
five-year projections of the Company and its Subsidiaries (if any) prepared by
management for the use of the Board of Directors. Promptly after the receipt
thereof, the Company will provide to each holder of Series D Preferred Stock,
Series D Warrants, Series E Warrants and any series of Series E Preferred Stock
copies of any reports as to adequacies in accounting controls submitted by
independent accountants with respect to the Company and its Subsidiaries.

        Section 7.24. Officer’s Certificates. Together with delivery of
consolidated financial statements of the Company pursuant to Section 7.22 above,
the Company shall deliver to each holder of Series D Preferred Stock, Series D
Warrants, Series E Warrants or any series of Series E Preferred Stock a
certificate of the president, chief financial officer or treasurer of the
Company, to the effect that such financial statements are true and correct and
were prepared in accordance with GAAP and that such officer has caused the
provisions of this Agreement, the Series D Preferred Stock, Series D Warrants,
Series E Warrants and the various series of Series E Preferred Stock to be
reviewed and has no knowledge of any Default or Event of Default, or if such
officer has such knowledge, specifying such Default or Event of Default and the
nature thereof, and what action the Company has taken, is taking or proposes to
take with respect thereto.

        Section 7.25. Notice of Litigation, Defaults, Etc. The Company will
promptly give notice to each holder of Series D Preferred Stock, Series D
Warrants, Series E Warrants or any series of Series E Preferred Stock of any
litigation or any administrative proceeding to which the Company or any of its
Subsidiaries may hereafter become a party which, after giving effect to
applicable insurance, may result in any adverse change in the business, assets,
prospects or financial condition of the Company and its Subsidiaries taken as a
whole. Forthwith upon any officer of the Company obtaining knowledge of any
Default or Event of Default hereunder or any default or event of default under
any Related Agreement or any agreement relating to any Indebtedness of the
Company or any of its Subsidiaries for borrowed money, the Company will furnish
a notice specifying the nature and period of existence thereof and what action
the Company or any of its Subsidiaries has taken, is taking or proposes to take
with respect thereto.

23

        Section 7.26. Charter and By-law Amendments. Except as otherwise
specified in this Agreement (including with respect to the future series of
Series F Preferred Stock pursuant to the NuVox, Inc. 2001 Stock Incentive Plan),
without the consent of the Majority Holders, the Charter and by-laws of each of
the Company and its Subsidiaries (as the same exist on the date hereof) shall
not be amended or modified, whether by merger, dissolution or otherwise, if such
amendment or modification has, or would, directly or indirectly, adversely
affect the rights of holders of the Series D Preferred Stock, the Series D
Warrants, the Series E Warrants or the Series E Preferred Stock or the rights or
remedies of such holders thereunder or under any of the Related Agreements. The
Company and the Purchasers hereby agree and acknowledge that the last sentence
of Article Fourth, Section C.1(iv)(a), may have to be amended after the Closing
Date in order to adjust the conversion prices appearing therein in the event
that any of the Purchasers fail to purchase the Units that such Purchasers have
agreed to purchase hereunder as indicated on Exhibit A. Accordingly, to the
extent such adjustments are necessary, the Company hereby agrees to prepare and
seek approval of an amendment to the Charter to reflect such adjusted conversion
prices after the Closing, and the Purchasers agree to vote, or cause to be
voted, all shares of Common Stock and Preferred Stock owned by any such
Purchaser (or its Affiliated Investor) in favor of any such amendment.

        Section 7.27. Proprietary Information and Inventions Agreement. The
Company and its Subsidiaries shall each have and enforce a policy requiring each
employee with access to proprietary information of the Company or any Subsidiary
to enter into a proprietary information and confidentiality and assignment
agreement substantially in the form approved by the Board of Directors.

        Section 7.28. Right to Nominate Additional Director. Following the
Closing, the holders of at least 51% of the Series D Preferred Stock shall have
the right to nominate an additional director to the Board of Directors of the
Company, which nominated individual must be approved by the Executive Committee
of the Board of Directors of the Company, which approval shall not be
unreasonably withheld, and shall serve for a single three year term on the Board
of Directors of the Company. If any vacancy shall occur in the Board of
Directors of the Company as a result of death, disability, resignation or any
other termination of such director during such three year term, the replacement
for such vacating director shall be nominated by the holders of at least 51% of
the Series D Preferred Stock and must be approved by the Executive Committee of
the Board of Directors, which approval shall not be unreasonably withheld. The
holders of at least 51% of the Series D Preferred Stock shall be entitled to
designate the removal of the Series D Director with or without cause and,
subject to the approval of the Executive Committee of the Board of Directors to
the proposed replacement, which approval shall not be unreasonably withheld,
shall be entitled to designate a replacement for such Series D Director so
removed. The Company and each Purchaser hereby agree to take all actions which
are necessary in order to implement this provision after the Closing, including,
without limitation, causing the by-laws of the Company to be amended in any
appropriate manner to reflect these provisions or causing, to the extent
necessary, the shares of Common Stock or Preferred Stock owned by such Purchaser
to be voted in favor of such designee to the Board of Directors of the Company.

        Section 7.29. SBIC Covenants.

        (a)    The Company acknowledges that each Purchaser that is an SBIC
Investor is subject to regulation by the SBA as a small business investment
company.

        (b)    As a result of the SBIC Investor’s status as Federal licensee,
the Company covenants and agrees that, for a period of one year after the
Closing Date, the Company shall not make a material change in its primary
business activity by becoming involved in real estate financing, project
financing, farm land purchasing, relender or reinvestor financing, foreign
investment and other businesses as described in 13 C.F.R. Section 107.720, which
would make it ineligible for financing as a portfolio company by a small
business investment company under 13 C.F.R. Section 107.760(b), a regulation
promulgated by the SBA.

        (c)    The Company covenants and agrees that proceeds from the SBIC
Investor for its purchase of Series D Preferred Stock will be used for working
capital purposes or to otherwise finance the growth, modernization or expansion
of the Company. The Company shall provide the SBIC Investor and the SBA
reasonable access to the Company’s books and records for the purpose of
confirming the use of such proceeds.

        (d)    The Company shall provide the SBIC Investor with sufficient
information to permit such SBIC Investor to comply with its obligations under
the Small Business Act, provided, however that the SBIC Investor agrees that it
will protect any information which the Company labels as confidential to the
extent permitted by law. For a period of two (2) years following the Closing
Date, any submission of financial information under Sections 7.21 and 7.22 to
the SBIC Investor shall be accompanied by a certificate of the president, chief
executive officer, treasurer or chief financial officer, which certificate shall
state that the Company is not in material default under any of its covenants set
forth in this Section 7.29.


ARTICLE VIII. DEFAULTS

        Section 8.1. Events of Default. The Majority Holders will be entitled to
exercise the remedies provided in Section 8.2 hereof in accordance with the
terms thereof if any one or more of the following events (“Events of Default”)
shall occur:

        (a)    the Company or any of its Subsidiaries shall fail in any material
respect to perform or observe any of the covenants, agreements or provisions to
be performed or observed by it under this Agreement or any of the Related
Agreements (except to the extent such failure is attributable to actions of any
holder of Preferred Stock) (other than covenants, agreements or provisions for
which a default in the performance or observance thereof is specifically dealt
with elsewhere in this Agreement or any Related Agreement) and the continuance
of such failure for a period of thirty days after written notice thereof has
been given to the Company by the Majority Holders; or

24

        (b)    any material representation or warranty made by the Company or
any of its Subsidiaries to any Purchaser in or in connection with this Agreement
or any Related Agreement or any amendment thereto shall prove to have been
materially false on the date as of which it was made; or

        (c)    default under any Indebtedness of the Company or any of its
Subsidiaries in an amount outstanding which exceeds $1,000,000 in the aggregate,
and such default shall continue, without having been duly cured, waived or
consented to, beyond the period of grace, if any, therein specified and so as to
permit the acceleration thereof, if any acceleration is provided for therein; or

        (d)    a final judgment which in the aggregate with other outstanding
final judgments against the Company or any of its Subsidiaries exceeds $100,000
(in excess of available insurance recoveries) shall be rendered against such
Person and, within 60 days after entry thereof, such judgment shall not have
been satisfied and discharged or stayed pending appeal or bonded, or within 60
days after expiration of such stay such judgment shall not have been discharged;
or

        (e)    the Company or any of its Subsidiaries shall:

          (i)    commence a voluntary case under Title 11 of the United States
Bankruptcy Code as from time to time in effect, or authorize, by appropriate
proceedings of its board of directors or other governing body, the commencement
of such a voluntary case;           (ii)    have filed against it a petition
commencing an involuntary case under said Title 11 and such petition shall not
have been dismissed or stayed within 60 days;           (iii)    seek relief as
a debtor under any applicable law, other than said Title 11, of any jurisdiction
relating to the liquidation or reorganization of debtors or to the modification
or alteration of the rights of creditors, or consent to or acquiesce in such
relief;           (iv)    have entered against it an order by a court of
competent jurisdiction (x) finding it to be bankrupt or insolvent, (y) ordering
or approving its liquidation, reorganization or any modification or alteration
of the rights of its creditors, or (z) assuming custody of, or appointing a
receiver or other custodian for, all or a substantial part of its property;
which order shall not be vacated, denied, set aside, or stayed within 60 days
from the date of entry; or           (v)    make an assignment of all or a
substantial part of its Property for the benefit of, or enter into a composition
with, its creditors, or appoint or consent to the appointment of a receiver or
other custodian for all or a substantial part of its Property; or

        (f)    with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred as a result of which a trustee shall have been
appointed by an appropriate United States District Court to administer such
Guaranteed Pension Plan or the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan, and the Majority Holders shall have
determined in their reasonable discretion that such event reasonably could be
expected to result in liability of the Company or any of its Subsidiaries to the
PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding $100,000.

        Section 8.2. Remedies. Upon the occurrence of any of the Events of
Default under Section 8.1 hereof, in each and every such case, the Majority
Holders may proceed to protect and enforce the rights of all such holders by
suit in equity, action at law and/or other appropriate proceeding either for
specific performance of any covenant, provision or condition contained or
incorporated by reference in this Agreement or in aid of the exercise of any
power granted in this Agreement, and in addition, at the option of the Majority
Holders, the Majority Holders shall have the right to hire an investment banker
to and cause the Company to (i) commence an underwritten public offering of all
of the Conversion Stock, (ii) assist in obtaining a private buyer for all of the
Conversion Stock, (iii) assist in obtaining a buyer for all the outstanding
stock of the Company or all or substantially all of the assets of the Company or
(iv) assist in effecting any other similar transaction or series of transactions
resulting in the disposition of all the stock or all or substantially all of the
assets and business of the Company, in each case at a price solely acceptable to
the Majority Holders. The Majority Holders shall have the right to (A) to
determine the type of transaction to be effected, (B) to give direction to the
investment banker, (C) to negotiate and control the sale process and all
documentation and (D) to approve the terms and price of any such transaction. In
furtherance of the foregoing (and except for an Event of Default under Section
8.1(f) hereof which shall be automatic), the remedies set forth in this Section
8.2 may only be exercised by the action of the Majority Holders, and not by the
action of any single holder of Series D Preferred Stock, any series of Series E
Preferred Stock, Series D Warrants or Series E Warrants.

        Section 8.3. Waivers. Each of the Company and its Subsidiaries hereby
waives, to the extent not prohibited by applicable law, (a) all presentments,
demands for performance and notices of nonperformance (except to the extent
specifically required by the provisions hereof or any Related Agreement), and
(b) any requirement of diligence or promptness on the part of any holder of
Series D Preferred Stock, Series D Warrants, Series E Warrants or any series of
Series E Preferred Stock in the enforcement of its rights under the provisions
of this Agreement or any Related Agreement.


ARTICLE IX. SUBSEQUENT HOLDERS OF SERIES D PREFERRED STOCK
OR SERIES E PREFERRED STOCK

        The provisions of this Agreement, the Stockholders’ Agreement and the
Registration Rights Agreement that are for the benefit of the Purchasers as the
holders of any Series D Preferred Stock or any series of Series E Preferred
Stock (when issued) are, except as otherwise specifically provided in such
agreement, also for the benefit of, and enforceable by and binding upon, all
subsequent holders of the Series D Preferred Stock or any series of Series E
Preferred Stock, and the provisions of this Agreement, the Stockholders’
Agreement and the Registration Rights Agreement that subject the Purchasers to
obligations as the holders of any Series D Preferred Stock or any series of
Series E Preferred Stock also subject all subsequent holders thereto. The
provisions of this Agreement that are for the benefit of the Purchasers as the
holders of the Series D Warrants or the Series E Warrants are also for the
benefit of, and enforceable by and binding upon, all subsequent holders of the
Series D Warrants or Series E Warrants, and the provisions of this Agreement
that subject the Purchasers to obligations as the holders of any Series D
Warrants or Series E Warrants also subject all subsequent holders thereto.

25


ARTICLE X. REGISTRATION AND TRANSFER

        Section 10.1. Register; Transfer and Exchange of Series D Preferred
Stock and Series E Preferred Stock; Transfer and Exchange of Series D Warrants
and Series E Warrants. The Company shall keep at its principal office a register
in which shall be entered the names and addresses of the holders of the Series D
Preferred Stock, Series D Warrants, Series E Warrants and, when issued, any
series of Series E Preferred Stock and the particulars (including without
limitation the class thereof, the prices at which each share may be converted
into Conversion Stock and the liquidation preference of each share) of the
respective Series D Preferred Stock, Series D Warrants, Series E Warrants and
series of Series E Preferred Stock held by them and of all transfers of Series D
Preferred Stock, Series D Warrants, Series E Warrants and any series of Series E
Preferred Stock. Upon surrender at such office of any certificate representing
shares of Series D Preferred Stock or any series of Series E Preferred Stock for
registration of exchange or transfer, in accordance with the terms hereof or of
the Stockholders’ Agreement, the Company shall issue, at its expense, one or
more new certificates, in such denomination or denominations as may be
requested, for such shares of Series D Preferred Stock or such series of Series
E Preferred Stock and registered as such holder may request. Any certificate
representing shares of Series D Preferred Stock or any series of Series E
Preferred Stock surrendered for registration of transfer shall be duly endorsed,
or accompanied by a written instrument of transfer duly executed by the holder
of such certificate or his attorney duly authorized in writing. The Company
shall not be responsible for payment of any transfer taxes due upon any such
exchange or transfer. The Series D Warrants and the Series E Warrants may only
be transferred in accordance with the terms thereof.

        Section 10.2. Replacement of Series D Preferred Stock and Series E
Preferred Stock. Upon receipt of evidence reasonably satisfactory to the Company
of the loss, theft, destruction or mutilation of any certificate representing
Series D Preferred Stock or any series of Series E Preferred Stock and, in the
case of any such loss, theft or destruction, upon receipt of indemnity
reasonably satisfactory to the Company, or, in the case of such mutilation, upon
the surrender of such certificate for cancellation to the Company at its
principal office, the Company will execute and deliver, in lieu thereof, a new
certificate of like tenor. Any certificate representing Series D Preferred Stock
or any series of Series E Preferred Stock in lieu of which any such new
certificate has been so executed and delivered by the Company shall not be
deemed to be outstanding for any purpose of this Agreement.


ARTICLE XI. EXPENSES; INDEMNITY

        Section 11.1. Expenses. Whether or not the transactions contemplated by
this Agreement shall be consummated, the Company shall pay on demand
(accompanied by reasonable supporting details and documentation) all reasonable
out-of-pocket fees, costs and expenses incurred by the Purchasers in connection
with such transactions hereunder, under any Related Agreements and in connection
with any amendments or waivers (whether or not the same become effective) hereof
or thereof and, following the occurrence of an Event of Default, all reasonable
out-of-pocket expenses incurred by the holders of Series D Preferred Stock,
Series D Warrants, Series E Warrants or any series of Series E Preferred Stock
in connection with the enforcement of any rights hereunder or with respect to
any Series D Preferred Stock, Series D Warrants, Series E Warrants or any series
of Series E Preferred Stock. Such fees, costs and expenses shall include without
limitation (i) the cost and expenses of preparing and duplicating this Agreement
and each Related Agreement; (ii) the cost of delivering to each Purchaser’s
principal office, insured to such Purchaser’s satisfaction, the Series D
Warrants issued to such Purchaser hereunder, the certificates representing the
Series D Preferred Stock upon any exercise of such Series D Warrants, the
certificates representing the Series D Preferred Stock issued hereunder, the
Series E Warrants issued to such Purchaser hereunder, the certificates
representing any series of Series E Preferred Stock upon any exercise of such
Series E Warrants and the certificates representing any Common Stock delivered
to such Purchaser upon any conversion of any shares of Series D Preferred Stock
or any series of Series E Preferred Stock; (iii) the reasonable fees and
out-of-pocket expenses and disbursements of one counsel to the Purchasers, which
shall be Fried, Frank, Harris, Shriver & Jacobson in connection with the
preparation, administration, interpretation or enforcement of this Agreement and
the Related Agreements and other instruments mentioned herein, the Closing, any
amendments, modifications, approvals, consents or waivers hereto, thereto or
hereunder requested by the Company; (iv) all taxes (other than taxes determined
with respect to income and taxes relating to any transfer of the Series D
Warrants, the Series E Warrants, the Series D Preferred Stock or any series of
Series E Preferred Stock other than to the Company), including any recording
fees and filing fees and documentary stamp and similar taxes at any time payable
in respect of this Agreement, or the issuance of any of the Series D Warrants,
the Series E Warrants, the Series D Preferred Stock or Series E Preferred Stock;
(v) all reasonable out-of-pocket expenses associated with any rights of board
attendance, and travel and lodging expenses related thereto, incurred by the
board designee of the holders of the Series D Preferred Stock; (vi) reasonable
travel expenses incurred by the Purchasers in connection with performing their
due diligence in connection with the transactions contemplated hereby; and (vii)
filing fees for any filings required to be made by any Purchaser pursuant to the
Hart-Scott-Rodino Act as a result of the transactions contemplated by this
Agreement.

26

        Section 11.2. Indemnification. To the fullest extent permitted by
applicable law, the Company shall indemnify, exonerate and hold each Purchaser
and its (if applicable) general and limited partners and their respective
stockholders, officers, directors, employees and agents free and harmless from
and against any and all actions, causes of action, suits, losses, liabilities,
damages and expenses, including, without limitation, reasonable attorneys’ fees
and disbursements, incurred by any of the indemnitees as a result of or relating
to (i) any transaction to which the Company is a party which is financed or to
be financed in whole or in part directly or indirectly with proceeds from the
sale of any of the Units, (ii) without duplication of the reimbursed expenses
paid under Section 11.1, the execution, delivery, performance or enforcement of
this Agreement (including, without limitation, the breach by the Company of any
of its representations or warranties contained in Article IV of this Agreement
and any failure by the Company or any of its Subsidiaries to comply with any of
its covenants hereunder), the Related Agreements or any instrument contemplated
hereby or thereby, (iii) any violation of, or liability under, any Environmental
Laws with respect to conditions at the Property or the operations conducted
thereon, or (iv) the investigation or remediation of offsite locations at which
the Company, any of its Subsidiaries or their predecessors are alleged to have
directly or indirectly disposed of Hazardous Materials.

        Section 11.3. Brokers’ Fees. The Company shall pay the $500,000
financial advisory fee and expenses of Salomon Smith Barney Inc. incurred in
connection with the transactions contemplated hereby and shall indemnify the
Purchasers with respect thereto. The parties shall indemnify each other against
and agree that each will hold the others harmless from any claim, demand or
liability for any other broker’s, finder’s or placement fees or lender’s
incentive fees alleged to have been incurred by it in connection with the
transactions contemplated by this Agreement or the Related Agreements.

        Section 11.4. Survival of Obligations. The obligations of the parties
under this Article XI shall survive payment or transfer of the Units and the
termination of this Agreement.


ARTICLE XII. NOTICES

        Any notice or other communication in connection with this Agreement, any
Related Agreement or the Series D Preferred Stock, any series of Series E
Preferred Stock, the Series D Warrants or the Series E Warrants shall be deemed
to be received if in writing (or in the form of a telecopy) addressed as
provided below (a) when actually delivered, in person, (b) when telecopied to
said address, confirmed by registered or certified mail, (c) when received if
delivered by overnight courier, or (d) in the case of delivery by mail, three
business days shall have elapsed after the same shall have been deposited in the
United States mails, postage prepaid and registered or certified:

          (i)    If to the Company, at its principal executive offices, to the
attention of the Chief Executive Officer, or at such other address as the
Company shall have specified by notice actually received by the addressor,

               with copies to:

               Bryan Cave LLP
               One Metropolitan Square
               211 North Broadway, Suite 3600
               St. Louis, Missouri 63102
               Attention: Denis P. McCusker, Esq.


          (ii)    If to any Purchaser, then to its address set forth in the
books and records of the Company on the date hereof, or at such other address as
such Purchaser shall have specified by notice actually received by the
addressor; or


          (iii)    If to any other holder of record of Series D Preferred Stock,
Series D Warrants, Series E Warrants or any series of Series E Preferred Stock,
to it at its address set forth in the applicable register referred to in Article
X hereof.



ARTICLE XIII. SURVIVAL AND TERMINATION OF COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES

        All covenants, agreements, representations and warranties made herein or
in any Related Agreement shall be deemed to have been relied on by the
recipient, notwithstanding any investigation made by the recipient or on the
recipient’s behalf, and shall survive the execution and delivery of this
Agreement and the issuance of the Series D Preferred Stock, the Series D
Warrants and the Series E Warrants. Except for the representations and
warranties contained herein and as otherwise expressly provided herein or in any
such Related Agreement, such covenants, agreements, representations and
warranties, shall terminate and be of no further force or effect upon the
automatic conversion of the Series D Preferred Stock and the various series of
Series E Preferred Stock pursuant to the Amended and Restated Certificate of
Incorporation of the Company.


ARTICLE XIV. AMENDMENTS AND WAIVERS

        Except as otherwise expressly provided herein, any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Majority
Holders, respectively. Any amendment or waiver effected in accordance with this
Article XIV shall be binding upon the Company and each holder of any Series D
Warrant, Series E Warrant, Series D Preferred Stock or series of Series E
Preferred Stock. No course of dealing between the Company or any of its
Subsidiaries on the one hand, and the holder of any Series D Warrant, Series E
Warrant, Series D Preferred Stock or series of Series E Preferred Stock, on the
other hand, shall operate as a waiver of any rights under this Agreement. No
delay or omission in exercising any right under this Agreement shall operate as
a waiver of such right or any other right. A waiver on any one occasion shall
not be construed as a bar to or waiver of any right or remedy on any other
occasion.

27


ARTICLE XV. RIGHT TO PUBLICIZE

        Each of the parties hereby acknowledges that each party, at its own
expense, will have the right to publicly disclose the investments in the Company
contemplated hereby, provided, however, that no party may use in a public
disclosure the name of any other party without the prior approval by such other
party.


ARTICLE XVI. WAIVER OF JURY TRIAL

        EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL
IN ANY SUIT, ACTION OR PROCEEDING EXISTING UNDER OR RELATING TO THIS AGREEMENT,
THE SERIES D PREFERRED STOCK, ANY SERIES OF SERIES E PREFERRED STOCK OR ANY OF
THE RELATED AGREEMENTS.


ARTICLE XVII. INCORPORATORS, SHAREHOLDERS, OFFICERS,
DIRECTORS, EMPLOYEES AND PARTNERS FREE FROM PERSONAL LIABILITY

        No recourse under or upon any obligation, covenant or agreement of this
Agreement or of any Related Agreement will be had against any incorporator,
shareholder (except for obligations specific to any shareholder under this
Agreement or any Related Agreement), officer, director, employee, or partner as
such, past, present, or future, of the Company or any holder of Series D
Preferred Stock, Series D Warrants, Series E Warrants or any series of Series E
Preferred Stock or any predecessor or successor entity, either directly or
through the Company or any holder of any Series D Preferred Stock, Series D
Warrants, Series E Warrants or series of Series E Preferred Stock, whether by
virtue of any constitution, statute, or rule of law, or by the enforcement of
any assessment or penalty or otherwise, it being expressly understood that this
Agreement and the other Related Agreements are solely corporate obligations, and
no such personal liability whatsoever will attach to, or is or will be incurred
by, the incorporators, shareholders (except for obligations specific to any
shareholder under this Agreement or any Related Agreement), officers, directors
or employees, as such, of the Company or any holder of Series D Preferred Stock,
Series D Warrants, Series E Warrants or any series of Series E Preferred Stock
or of any predecessor or successor entity, or any of them, under or by reason of
the obligations, covenants, or agreements contained in this Agreement and the
Related Agreements; provided that nothing in this Article XVII shall eliminate
or limit the liability of any incorporator, shareholder, officer, director,
employee or partner (i) for breach of fiduciary duty, if any, (ii) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law, (iii) under Section 174 of the General Corporation Law of the
State of Delaware or (iv) for any transaction for which the individual derived
an improper personal benefit.


ARTICLE XVIII. SCHEDULES

        Any matter or item disclosed in any part of a particular Schedule hereto
shall be deemed to be disclosed in all parts of the Schedules hereto where such
matter is required to be disclosed. Any capitalized term used in the Schedules
but not defined therein shall have the meaning ascribed to such term in this
Agreement.


ARTICLE XIX. ENTIRE AGREEMENT; COUNTERPARTS; SECTION HEADINGS

        This Agreement and the Related Agreements set forth the entire
understanding of the parties hereto with respect to the subject matter hereof
and thereof and supersede any prior written or oral understandings with respect
thereto. For the avoidance of doubt, except as specifically provided in Article
XXII hereof, this Agreement does not supersede, amend or otherwise alter any of
the provisions of the Prior Purchase Agreements. This Agreement may be executed
simultaneously in one or more counterparts thereof, each of which shall be
deemed as original but all of which together shall constitute one and the same
instrument. The headings in this Agreement are for convenience of reference only
and shall not alter or otherwise affect the meaning hereof.

28


ARTICLE XX. GOVERNING LAW

        THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE AND
PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE
SUBSTANTIVE LAWS OF ANY OTHER STATE, EXCEPT THAT ALL MATTERS RELATIVE TO THE
INTERNAL AFFAIRS OF THE COMPANY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE.


ARTICLE XXI. SEVERABILITY

        If any term or provision of this Agreement, the Series D Warrants, the
Series E Warrants, the Series D Preferred Stock or any series of the Series E
Preferred Stock, or the application thereof to any Person or circumstance,
shall, to any extent, be invalid or unenforceable, the remainder of this
Agreement, the Series D Warrants, the Series E Warrants, the Series D Preferred
Stock or the Series E Preferred Stock, as the case may be, or its application to
other Persons or circumstances, shall not be affected thereby and each term and
provision hereof shall be enforced to the fullest extent permitted by law.


ARTICLE XXII. AMENDMENT OF PRIOR PURCHASE AGREEMENTS

        The Purchasers, as parties to one or more of the Prior Purchase
Agreements, and the Company hereby amend Article I of each of the Prior Purchase
Agreements by agreeing that the term “Preferred Stock” as used therein shall be
defined as such term is defined in Article I of this Agreement.


ARTICLE XXIII. CERTAIN SPECIAL WAIVERS AND SPECIAL RIGHTS

        (a)    The Purchasers, as parties to this Agreement and the
Stockholders’ Agreement, hereby agree that, notwithstanding anything contained
herein, in the Stockholders’ Agreement or anywhere else to the contrary, the
Company shall be entitled to issue and sell to one or more Persons from and
after the date hereof until March 31, 2002, up to an aggregate of an amount
equal to the difference between $100,000,000 and the aggregate cash proceeds
from sales of Units hereunder to all of the Purchasers other than those
Purchasers listed on Schedule 2.3(b) who are participating in the Series D Loan
Program of equity securities or any securities (including debt securities)
convertible into or containing options or rights to acquire any equity
securities (“Equity Securities”) on such terms and conditions as may be approved
by a Supermajority Board Vote. The Purchasers hereby agree that, notwithstanding
anything contained herein, in the Stockholders’ Agreement or elsewhere to the
contrary, the Company shall not be required to offer all or any portion of any
such additional Equity Securities to the Purchasers or the other stockholders of
the Corporation and each Purchaser hereby waives any and all preemptive rights
that such Purchaser may otherwise be entitled to pursuant to the terms of
Section 3 of the Stockholders’ Agreement with respect thereto.

        (b)    Notwithstanding the foregoing, the Company hereby agrees that in
the event that it sells any Equity Securities or any non-convertible debt
securities (other than such non-convertible debt securities issued to financial
institutions or lessors in connection with commercial credit arrangements,
equipment financings or similar transactions) to one or more Persons from and
after the date hereof until March 31, 2002 on economic terms that any of the
Purchasers listed on Exhibit H hereto determines to be more favorable to such
Persons than the economic terms of the sales of the Units and additional Series
D Warrants purchased hereunder by such Purchaser with such Purchaser’s
over-subscription amount, then any such Purchaser shall be entitled, at the
option of such Purchaser and upon the consummation of any such sale, to exchange
the Units and additional Series D Warrants acquired by such Purchaser hereunder
with such over-subscription amount for the identical type of Equity Securities
or non-convertible debt securities acquired by such other Person, in an amount
equal to that which the over-subscription amount would have purchased assuming
such Purchaser were to have purchased the Equity Securities or non-convertible
debt securities on the same terms provided to such other Person.

        (c)    The Purchasers listed on Exhibit H attached hereto hereby agree
and acknowledge that, notwithstanding anything contained herein to the contrary,
if the Company were to modify the terms of the Series E Warrants in connection
with any sale of Units to any Person who is not currently a stockholder of the
Company so as to extend the cash exercise period thereof to up to a five year
period from and after the date of issuance that (i) such modification, in and of
itself, would not be deemed to be more favorable terms of sale for purposes of
this Article XXIII and (ii) any such modification would not give rise to the
right of any Purchaser to exchange any of their existing Series E Warrants for
such modified Series E Warrant, regardless of whether such Purchasers otherwise
have an exchange right hereunder as a result of an issuance involving a Series E
Warrant with such modified terms.

29


        If the foregoing corresponds with your understanding of our agreement,
kindly sign this letter and the accompanying copies thereof in the appropriate
space below and return one counterpart of the same to the Company, at the
address first listed above.

  Very truly yours,

NUVOX, INC.


  By:  

--------------------------------------------------------------------------------

    David L. Solomon, Chief Executive Officer

Accepted and agreed to as of the date first written above:

[Signatures of Purchasers]




30